
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.33



THE MACERICH COMPANY

2000 INCENTIVE PLAN

(effective as of November 9, 2000)


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------


I.
 
THE PLAN
 
4     1.1   Purpose   4     1.2   Administration and Authorization; Power and
Procedure   4     1.4   Shares Available for Awards   5     1.5   Grant of
Awards   6     1.6   Award Period   7     1.7   Limitations on Exercise and
Vesting of Awards   7     1.8   Notes to Finance Exercise or Purchase   7    
1.9   No Transferability of Awards   8
II.
 
EMPLOYEE OPTIONS
 
8     2.1   Grants   8     2.2   Option Price   9     2.3   Limitations on Grant
and Terms of Incentive Stock Options   9     2.4   Limits on 10% Holders   10  
  2.5   Award Changes/Limits on Repricing.   10     2.6   Limitation on Exercise
of Option Award.   10
III.
 
STOCK APPRECIATION RIGHTS.
 
11     3.1   Grants   11     3.2   Exercise of Stock Appreciation Rights   11  
  3.3   Payment   11
IV.
 
RESTRICTED STOCK AWARDS
 
12     4.1   Grants   12     4.2   Restrictions   13     4.3   Return to the
Corporation   13
V.
 
STOCK BONUSES, OTHER CASH OR STOCK PERFORMANCE-BASED AWARDS, STOCK UNITS AND
DIVIDEND EQUIVALENT RIGHTS
 
13     5.1   Grants of Stock Bonuses   13     5.2   Other Performance-Based
Awards   14     5.3   Stock Units   15     5.4   Dividend Equivalent Rights   16
VI.
 
OTHER PROVISIONS
 
16     6.1   Rights of Eligible Persons, Participants and Beneficiaries   16    
6.2   Adjustments; Early Termination   17     6.3   Termination of Employment;
Termination of Subsidiary Status   18     6.4   Compliance With Laws   19    
6.5   Tax Withholding   20     6.6   Plan Amendment, Termination and Suspension
  20     6.7   Privileges of Stock Ownership   21     6.8   Effective Date of
This Plan   21     6.9   Term of This Plan   21     6.10   Governing
Law/Construction/Severability   21     6.11   Captions   21     6.12  
Non-Exclusivity of Plan   21
VII.
 
DEFINITIONS
 
22     7.1   Definitions   22

2

--------------------------------------------------------------------------------


THE MACERICH COMPANY
2000 INCENTIVE PLAN
(effective as of November 9, 2000)


I.  THE PLAN.

    1.1  Purpose.  The purpose of this Plan is to promote the success of the
Company and the interests of its stockholders by providing an additional means
through the grant of Awards to attract, motivate, retain and reward employees
and eligible non-employees, including officers and directors, by providing them
long-term incentives to improve the financial performance of the Company.
"Corporation" means The Macerich Company, a Maryland corporation, and its
successors, and "Company" means the Corporation and its Subsidiaries,
collectively. These terms and other capitalized terms are defined in
Article VII.

    1.2  Administration and Authorization; Power and Procedure.  

(a)Committee. This Plan shall be administered by and all Awards to Eligible
Persons shall be authorized by the Committee. Action of the Committee with
respect to the administration of this Plan shall be taken pursuant to a majority
vote or by written consent of its members. When the Committee authorizes the
issuance of shares under this Plan, the Committee shall adopt a resolution which
sets the minimum consideration for the shares to be issued or a formula for its
determination, fairly describes any consideration other than money and states
any findings required by the partnership agreement of The Macerich Partnership,
L.P.

(b)Plan Awards; Interpretation; Powers of Committee. Subject to the express
provisions of this Plan, the Committee shall have the authority:

(i)to determine the particular Eligible Persons who will receive Awards;

(ii)to grant, directly or indirectly through its Subsidiaries, Awards to
Eligible Persons, determine the price at which securities will be offered or
awarded and the amount of securities to be offered or awarded to any of such
persons, and determine the other specific terms and conditions of such Awards
consistent with the express limits of this Plan, and establish the installments
(if any) in which such Awards shall become exercisable or shall vest, or
determine that no delayed exercisability or vesting is required, and establish
the events of termination or reversion of such Awards;

(iii)to approve the forms of Award Agreements (which need not be identical
either as to type of award or among Participants);

(iv)to construe and interpret this Plan and any agreements defining the rights
and obligations of the Company and Participants under this Plan, further define
the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan;

(v)to cancel, modify, or waive the Corporation's rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Persons, subject to any required consent under Section 6.6;

(vi)to accelerate the exercisability or the vesting of any Awards under such
circumstances as the Committee shall determine, including a Change in Control
Event, or to extend the exercisability or extend the term of any or all such
outstanding Awards within the term limits on Awards under Section 1.6; and

3

--------------------------------------------------------------------------------

(vii)to make all other determinations and take such other action as contemplated
by this Plan or as may be necessary or advisable for the administration of this
Plan and the effectuation of its purposes.



(c)Binding Determinations. Any action taken by, or inaction of, the Corporation,
any Subsidiary, the Board or the Committee relating or pursuant to this Plan
shall be within the absolute discretion of that entity or body and shall be
conclusive and binding upon all persons. No member of the Board or Committee, or
officer of the Corporation or any Subsidiary, shall be liable for any such
action or inaction of the entity or body, of another person or, except in
circumstances involving bad faith, of himself or herself. Subject only to
compliance with the express provisions hereof, the Board and Committee may act
in their absolute discretion in matters within their authority related to this
Plan.

(d)Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including employees of and
professional advisors to the Corporation. No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted in good faith.

(e)Delegation. The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company.

    1.3  Participation.  Awards may be granted by the Committee only to those
persons that the Committee determines to be Eligible Persons. An Eligible Person
who has been granted an Award may, if otherwise eligible, be granted additional
Awards if the Committee shall so determine subject to the limitations otherwise
provided in this Plan.

    1.4  Shares Available for Awards; Share Limits.  Subject to the provisions
of Section 6.2, the stock that may be delivered under this Plan shall be shares
of the Corporation's authorized but unissued Common Stock. The shares may be
delivered for any lawful consideration, but not for less than the minimum lawful
consideration under applicable state law.

(a)Number of Shares. The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Persons under this Plan shall
not exceed 3,400,000 shares; provided, however that in no event shall such
amount at any time exceed the number of phantom treasury shares available as
indicated on the Corporation's records, subject to adjustments contemplated by
Section 6.2. *Phantom treasury shares shall mean outstanding shares of Common
Stock listed with the New York Stock Exchange and subsequently reacquired by the
Corporation and reserved for purposes of this Plan.

(b)Calculation of Available Shares and Replenishment. Shares subject to
outstanding Awards shall be reserved for issuance. If any Option or other right
to acquire shares of Common Stock under or receive cash or shares in respect of
an Award shall expire or be cancelled or terminated without having been
exercised or paid in full, or any Common Stock subject to a Restricted Stock
Award or other Award shall not vest or be delivered, the unpurchased, unvested
or undelivered shares of Common Stock subject thereto shall again be available
for the purposes of this Plan, subject only to any applicable limitations for
the preservation of deductibility under Section 162(m) of the Code.

(c)Provisions for Certain Stock-Based Cash Awards. The number of stock-related
Awards actually paid in cash shall be determined by reference to the number of
shares by which the value or price of the Award is measured and shall not,
together with the aggregate number of shares theretofore delivered and shares
subject to then outstanding Awards payable in shares (or alternatively payable
in cash or shares) under this Plan, exceed the aggregate or applicable
individual limits of Section 1.4, subject to adjustments under this Section 1.4
and Section 6.2.

4

--------------------------------------------------------------------------------

(d)ISO Limit. Until stockholder approval is obtained, no Incentive Stock Options
may be issued under this Plan. If stockholder approval of this Plan is obtained,
the maximum number of shares of Common Stock that may be issued under Incentive
Stock Options under the Plan shall not exceed 1,950,000 shares.

(e)Individual Limits. Notwithstanding anything contained herein to the contrary,
the aggregate number of shares of Common Stock subject to Options and Stock
Appreciation Rights ("SARs") granted during any calendar year to any individual
shall be limited to 300,000, and the maximum individual limit on the number of
shares in the aggregate subject to all stock-related Awards under this Plan
granted during any calendar year shall be 500,000, subject to adjustments under
Section 6.2.

(f)Director Limits. The maximum number of shares that may be issued under Awards
under this Plan that are granted to any director who is not as of the applicable
date or dates of grant an employee or officer shall be 50,000, subject to
adjustments under Section 6.2. Any Award issued to a member of the Committee
shall be subject to approval or ratification by the Board.

    1.5  Grant of Awards.  Subject to the express provisions of this Plan, the
Committee shall determine those individuals who are Eligible Persons, the number
of shares of Common Stock subject to each Award, the price (if any) to be paid
for the shares or the Award and the other terms of the Award. Each Award shall
be evidenced by an Award Agreement signed by the Corporation and, if required by
the Committee, by the Participant. Each Award shall be subject to the terms and
conditions set forth in this Plan and such other terms and conditions
established by the Committee as are not inconsistent with the specific
provisions of this Plan.

    1.6  Award Period.  Any Option, SAR, warrant or similar right shall expire
and any other Award shall either vest or be forfeited not more than 10 years
after the date of grant; provided, however, that any payment of cash or delivery
of stock pursuant to an Award may be delayed until a future date if specifically
authorized by the Committee in writing.

    1.7  Limitations on Exercise and Vesting of Awards.  

(a)Provisions for Exercise. Unless the Committee otherwise provides, once
exercisable an Award shall remain exercisable until the expiration or earlier
termination of the Award. Unless the Committee otherwise provides, Options shall
first become exercisable in three equal annual installments, commencing on the
first anniversary of the Award Date.

(b)Procedure. Any exercisable Award shall be deemed to be exercised when the
Corporation receives written notice of such exercise from the Participant,
together with any required payment made in accordance with Section 2.2.

(c)Fractional Shares/Minimum Issue. Fractional share interests shall be
disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Persons that cash, other securities, or other property will
be paid or transferred in lieu of any fractional share interests. No fewer than
100 shares may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.

    1.8  Notes to Finance Exercise or Purchase.  If the Committee, in its sole
discretion approves, and subject to Section 6.4, the Corporation may accept one
or more notes from any Eligible Person (i) in connection with the exercise,
receipt or vesting of any outstanding Award or (ii) in such other circumstances
to facilitate the purchase of stock by an eligible employee or officer as the
Committee

5

--------------------------------------------------------------------------------

determines to be reasonably expected to benefit the Corporation; provided that
any such note shall be subject to the following terms and conditions:

(a)The principal of the note shall not exceed the amount required to be paid to
the Corporation upon the exercise or receipt of one or more Awards under this
Plan and the note shall be delivered directly to the Corporation in
consideration of such exercise or receipt.

(b)The initial term of the note shall be determined by the Committee; provided
that the term of the note, including extensions, shall not exceed ten(10) years.

(c)The note shall provide for full recourse to the Participant and shall bear
interest at a rate determined by the Committee but not less than the interest
rate necessary to avoid the imputation of interest under the Code.

(d)The unpaid principal balance of the note shall become due and payable on the
10th business day after Termination of Employment of the Participant; provided,
however, that if a sale of the shares financed by the note would cause such
Participant to incur liability under Section 16(b) of the Exchange Act, the
unpaid balance shall become due and payable on the 10th business day after the
first day on which a sale of such shares could have been made without incurring
such liability, assuming for these purposes that there are no other transactions
(or deemed transactions) in securities of this Corporation by the Participant
subsequent to such termination.

(e)In the case of a note issued other than in connection with the receipt,
exercise or vesting of another Award or in any case if required by the Committee
or by applicable law, (i) the note shall be secured by a pledge of any shares or
rights financed thereby (and such other collateral as may be required by the
Committee), and (ii) the maximum principal amount of the note may not exceed
$1,000,000.

(f)The terms, repayment provisions, and collateral release provisions of the
note and the pledge securing the note shall conform with applicable rules and
regulations of the Federal Reserve Board as then in effect.

    1.9  No Transferability of Awards; Limited Exceptions.  Awards may be
exercised only by, and amounts payable or shares issuable pursuant to an Award
shall be paid only to (or registered only in the name of), the Participant or,
if the Participant has died, the Participant's Beneficiary or, if the
Participant has suffered a Disability, the Participant's Personal
Representative, if any, or if there is none, the Participant, or, (except in the
case of Incentive Stock Options) to the extent expressly permitted by the
Committee and applicable law to such persons and pursuant to such conditions and
procedures as the Committee may establish. Other than by will or the laws of
descent and distribution or (except in the case of Incentive Stock Options) as
the Committee may otherwise expressly permit, no right or benefit under this
Plan or any Award (other than shares issued without further restrictions) shall
be transferrable by the Participant or shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge (other than to the Corporation) and any such attempted action shall be
void. The Corporation shall disregard any attempt at transfer, assignment or
other alienation prohibited by the preceding sentences and shall pay or deliver
such cash or shares of Common Stock in accordance with the provisions of this
Plan. The designation of a Beneficiary for purposes hereof shall not constitute
a transfer for these purposes.

II.  EMPLOYEE OPTIONS.

    2.1  Grants.  One or more Options may be granted under this Article to any
Eligible Person. Each Option granted shall be designated by the Committee in the
applicable Award Agreement as either a Nonqualified Stock Option or an Incentive
Stock Option. Notwithstanding anything contained herein to the contrary, and
subject to Section 1.4(d), Incentive Stock Options may be granted only to

6

--------------------------------------------------------------------------------

Eligible Persons who are employed by the Corporation or a corporation which is
either an eligible direct subsidiary of the Corporation or an indirect
subsidiary through an unbroken chain of corporations, within the meaning of
Section 427 of the Code.

    2.2  Option Price.  

(a)Pricing Limits. The purchase price per share of the Common Stock covered by
each Option shall be determined by the Committee at the time of the Award,
provided that such price shall be no less than 100% (110% in the case of an
Incentive Stock Option granted to a Participant described in Section 2.4) of the
Fair Market Value of the Common Stock on the date of grant. The base price of
each stock appreciation right shall be determined by the Committee at the time
of the Award. The base price of an SAR granted after the grant of an Option may
be less than the Fair Market Value of Common Stock at the date of grant of the
SAR, but if so, may not be less than the Option exercise price.

(b)Payment Provisions. The purchase price of any shares purchased on exercise of
an Option granted under this Article shall be paid in full at the time of each
purchase in one or a combination of the following methods: (i) in cash or by
electronic funds transfer; (ii) by certified or cashier's check payable to the
order of the Corporation; (iii) if authorized by the Committee or specified in
the applicable Award Agreement, by a promissory note of the Participant
consistent with the requirements of Section 1.8; or (iv) by the delivery of
shares of Common Stock of the Corporation already owned by the Participant,
provided, however, that the Committee may in its absolute discretion limit the
Participant's ability to exercise an Award by delivering such shares, and any
shares delivered which were initially acquired from the Corporation must have
been owned by the Participant at least six months as of the date of delivery.
Shares of Common Stock used to satisfy the exercise price of an Option shall be
valued at their Fair Market Value on the date of exercise. In addition to the
payment methods described above, the Committee may provide that the Option can
be exercised and payment made by delivering a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Corporation the amount of sale proceeds necessary to pay the exercise price and,
unless otherwise allowed by the Committee, any applicable tax withholding under
Section 6.5. The Corporation shall not be obligated to deliver certificates for
the shares unless and until it receives full payment of the exercise price
therefor and any related withholding obligations have been satisfied.

    2.3  Limitations on Grant and Terms of Incentive Stock Options.  The
following provisions of Sections 2.3 and 2.4 will only become effective upon
stockholder approval of the Plan. Until such time, Incentive Stock Options may
not be granted under this Plan.

(a)$100,000 Limit. To the extent that the aggregate Fair Market Value of stock
with respect to which Incentive Stock Options first become exercisable by a
Participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to incentive stock options (as defined in Section 422 of
the Code) under this Plan and stock subject to incentive stock options under all
other plans of the Corporation or its Subsidiaries, if any, such options shall
be treated as Nonqualified Stock Options. For this purpose, the Fair Market
Value of the stock subject to options shall be determined as of the date the
options were awarded. In reducing the number of options treated as incentive
stock options to meet the $100,000 limit, the most recently granted options
shall be reduced first. To the extent a reduction of simultaneously granted
options is necessary to meet the $100,000 limit, the Committee may, in the
manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.

(b)Option Period. Each Option and all rights thereunder shall expire no later
than 10 years after the Award Date.

7

--------------------------------------------------------------------------------

(c)Other Code Limits. There shall be imposed in any Award Agreement relating to
Incentive Stock Options such terms and conditions as from time to time are
required in order that the Option be an "incentive stock option" as that term is
defined in Section 422 of the Code.

    2.4  Limits on 10% Holders.  No Incentive Stock Option may be granted to any
person who, at the time the Option is granted, owns (or is deemed to own under
Section 424(d) of the Code) shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation or a Subsidiary, unless the exercise price of such Option is at
least 110% of the Fair Market Value of the stock subject to the Option and such
Option by its terms is not exercisable after the expiration of five years from
the date such Option is granted.

    2.5  Award Changes/Limits on Repricing.  Subject to Section 1.4, Section 6.2
and Section 6.6 and the specific limitations on Awards contained in this Plan,
the Committee from time to time may authorize, generally or in specific cases
only, for the benefit of any Eligible Person any adjustment in the vesting
schedule, the number of shares subject to, the restrictions upon or the term of,
an Award granted under this Article, by amendment, by substitution, by waiver or
by other legally valid means. Subject to Section 1.4, Section 6.2 and
Section 6.6 and the specific limitations on Awards contained in this Plan, such
amendment or other action may, among other changes, provide for a greater or
lesser number of shares subject to the Award, or provide for a longer or shorter
vesting or exercise period. Subject to Section 6.2 and Section 6.3 and the
specific limitations on Awards contained in this Plan, the Committee also may
reduce the exercise or purchase price of any or all outstanding Awards as deemed
appropriate by the Committee, provided that the Committee does not reduce the
exercise price of any Option or related SAR to a price below the Fair Market
Value of the original Option on the date of its grant.

    2.6  Limitation on Exercise of Option Award.  No Participant may receive
Common Stock upon exercise of an Option to the extent that it will cause such
person to Beneficially or Constructively Own Equity Shares in excess of the
Ownership Limit.

    In the event that a Participant exercises any portion of an Option (by
tendering the exercise price to the Corporation) which upon delivery of the
Common Stock would cause the holder of the Option to Beneficially or
Constructively Own Equity Shares in excess of the Ownership Limit, the
Corporation shall have the right to deliver to the Participant, in lieu of
Common Stock, a check or cash in the amount equal to the Fair Market Value of
the Common Stock otherwise deliverable on the date of exercise (minus any
amounts withheld pursuant to Section 6.5).

III.  STOCK APPRECIATION RIGHTS.

    3.1  Grants.  In its discretion, the Committee may grant to any Eligible
Person SARs concurrently with the grant of Options or thereafter, including in
the circumstances of a Change in Control Event, on such terms as set forth by
the Committee in the Award Agreement for such Option or such SARs. Unless the
Committee with the consent of the Participant otherwise determines, any SAR
granted in connection with an Incentive Stock Option shall contain such terms as
may be required to comply with the provisions of Section 422 of the Code and the
regulations promulgated thereunder.

    3.2  Exercise of Stock Appreciation Rights.  

(a)Exercisability. Unless the Award Agreement or the Committee otherwise
provides, a SAR shall be exercisable at such time or times, and to the extent,
that the related Option shall be exercisable and only when the Fair Market Value
of the stock subject to the related Option exceeds the Option price of the
related Option.

(b)Effect on Available Shares. To the extent that a SAR is exercised, the number
of shares of Common Stock subject to the related Option shall be charged against
the maximum amount of Common Stock that may be delivered pursuant to Awards
under this Plan. The number of

8

--------------------------------------------------------------------------------

shares subject to the SAR and the related Option of the Participant shall also
be reduced by such number of shares.

(c)Non-Proportionate Reduction. If a SAR extends to less than all the shares
covered by the related Option and if a portion of the related Option is
thereafter exercised, the number of shares subject to the unexercised SAR shall
be reduced only if and to the extent that the remaining number of shares covered
by such related Option is less then the remaining number of shares subject to
such SAR, unless the Committee otherwise provides.

    3.3  Payment.  

(a)Amount. Unless the Committee otherwise provides, upon exercise of a SAR and
surrender of an exercisable portion of any related Option to the extent required
by Section 3.2, the Participant shall be entitled to receive, subject to
Section 6.5, payment of an amount determined by multiplying

(i)the difference obtained by subtracting the exercise price per share of Common
Stock under the related Option from the Fair Market Value of a share of Common
Stock on the date of exercise of the SAR, by

(ii)the number of shares with respect to which the SAR shall have been
exercised.

    If an SAR is granted as a Performance Based Award under Section 5.2 without
reference to any performance criterion other than stock price appreciation, the
base price shall be not less than the Fair Market Value at date of grant.

(b)Form of Payment. The Committee, in its sole discretion, shall determine the
form in which payment shall be made of the amount determined under paragraph (a)
above, either solely in cash, solely in shares of Common Stock (valued at Fair
Market Value on the date of exercise of the SAR), or partly in such shares and
partly in cash, provided that the Committee shall have determined that such
exercise and payment are consistent with applicable law. If the Committee
permits the Participant to elect to receive cash or shares (or a combination
thereof) on such exercise, any such election shall be subject to such conditions
as the Committee may impose. Notwithstanding anything contained herein to the
contrary, no Participant may receive Common Stock upon the exercise of a SAR to
the extent it will cause such person to Beneficially or Constructively Own
Equity Shares in excess of the Ownership Limit. In the event that a Participant
exercises any portion of a SAR which upon delivery of Common Stock would cause
such Participant to Beneficially or Constructively Own Equity Shares in excess
of the Ownership Limit, the Corporation shall have the right, notwithstanding
any election granted to the Participant by the Committee, to deliver a check or
cash to the Participant.

IV.  RESTRICTED STOCK AWARDS.

    4.1  Grants.  Subject to the Restricted Stock limits set forth in
Section 4.2(e), the Committee may, in its discretion, grant one or more
Restricted Stock Awards to any Eligible Person based upon such factors (which in
the case of any Award to a Section 16 Person shall include but not be limited to
the contributions, responsibilities and other compensation of the person) as the
Committee shall deem relevant in light of the specific terms of the Award. Each
Restricted Stock Award Agreement shall specify the number of shares of Common
Stock to be issued to the Participant, the date of such issuance, the
consideration for such shares (but not less than the minimum lawful
consideration under applicable state law) by the Participant, the restrictions
imposed on such shares and the conditions of release or lapse of such
restrictions, which may include performance criteria, continued employment for a
specified period of time and/or other factors. Such restrictions shall not lapse
earlier than one year after the Award Date, except as set forth in Section 6.2
and Section 6.3 and to the extent the

9

--------------------------------------------------------------------------------

Committee may otherwise provide. Shares of Restricted Stock may be issued in the
form of book entries or stock certificates, each registered in the name of the
Participant ("Restricted Shares") and representing outstanding Restricted Shares
or may be issued as Restricted Stock Units payable in Shares pursuant to
Article V. Stock certificates or book entry records evidencing shares of
Restricted Stock pending the lapse of the restrictions shall bear an appropriate
reference to the restrictions imposed hereunder. Restricted Shares shall be held
(if in certificate form) and restricted as to transfer until the restrictions
have lapsed and such shares have vested in accordance with the provisions of the
Award Agreement and this Plan. Upon issuance of the Restricted Stock Award, the
Participant may be required to provide such further assurance and documents as
the Committee may require to enforce the restrictions.

    4.2  Restrictions.  

(a)Performance Vesting. The vesting of shares pursuant to a Restricted Stock
Award may be based solely upon the continued employment for a specific period of
time or the degree of attainment, over a specified period as may be established
by the Committee, of such measure(s) of the performance of the Company (or any
part thereof) or the Participant's performance, or upon any combination thereof,
as may be established by the Committee. Performance-based or accelerating
Restricted Stock Awards may also be granted under Section 5.2.

(b)Pre-Vesting Restraints. Except as provided in and subject to the provisions
of Sections 4.1 and 1.9, Restricted Shares comprising any Restricted Stock Award
may not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered, either voluntarily or involuntarily, until such shares have vested.

(c)Dividend and Voting Rights. Unless otherwise provided in the applicable Award
Agreement, a Participant receiving a Restricted Stock Award shall be entitled to
cash dividend and voting rights for all shares issued even though they are not
vested, provided that all such rights shall terminate immediately as to any
Restricted Shares which cease to be eligible for vesting. Stock Units carry only
dividend equivalent rights, payable in cash on additional shares and subject to
such vesting conditions as the Committee may establish.

(d)Cash Payments. If the Participant shall have paid cash in connection with the
Restricted Stock Award, the Award Agreement shall specify whether and to what
extent such cash shall be returned (with or without an earnings factor) as to
any restricted shares which cease to be eligible for vesting.

    4.3  Return to the Corporation.  Unless the Committee otherwise expressly
provides, Restricted Shares that are subject to restrictions at the time of
Termination of Employment or are subject to other conditions to vesting that
have not been satisfied by the time specified in the applicable Award Agreement
shall not vest and shall be returned to the Corporation in such manner and on
such terms as the Committee shall therein provide.

V.  STOCK BONUSES, OTHER CASH OR STOCK PERFORMANCE-BASED AWARDS, STOCK UNITS AND
DIVIDEND EQUIVALENT RIGHTS.

    5.1  Grants of Stock Bonuses.  The Committee may grant a Stock Bonus to any
Eligible Person to reward exceptional or special services, contributions or
achievements in the manner and on such terms and conditions (including any
restrictions on such shares) as determined from time to time by the Committee.
The number of shares so awarded shall be determined by the Committee; provided,
however, in no case may a Stock Bonus be granted to the extent that it will
cause an Eligible Person to Beneficially or Constructively Own Equity Shares in
excess of the Ownership Limit. The Award may be granted independently or in lieu
of a cash bonus.

10

--------------------------------------------------------------------------------



    5.2  Other Performance-Based Awards.  The following provisions of
Section 5.2 with respect to "performance-based" awards within the meaning of
Section 162(m) of the Code will only become effective upon stockholder approval
of the Plan.

(a)General Provisions. Without limiting the generality of the foregoing, and in
addition to qualifying awards that are granted upon stockholder approval of this
Plan under other provisions of this Plan (i.e. Options or SARs granted with an
exercise price not less than Fair Market Value at the applicable date of grant
for Section 162(m) purposes to Eligible Persons who are either salaried
employees or officers ("Eligible Employees") ("Presumptively Qualifying
Awards")), the Committee may authorize and grant to any Eligible Employee, other
cash or stock-related performance-based awards, including "performance-based"
awards within the meaning of Section 162(m) of the Code ("Performance-Based
Awards"), whether in the form of restricted stock, stock appreciation rights,
performance stock, phantom stock, stock units, Dividend Equivalent Rights
("DERs"), or other rights, whether or not related to stock values or
appreciation, and whether payable in cash, Common Stock or a combination
thereof. If the Award (other than a Presumptively Qualifying Award) is intended
as performance-based compensation under Section 162(m) of the Code, the vesting
or payment thereof will depend on the performance of the Company on a
consolidated, Subsidiary, segment, or division basis with reference to
performance goals relative to one or more of the following business criteria
(the "criterion"): funds from operations, EBITDA, stock appreciation, total
stockholder return, occupancy gains, and overall square footage growth, each as
defined in Exhibit A. These terms otherwise are used as applied under generally
accepted accounting principles and in the Company's financial reporting. To
qualify Performance-Based Awards as performance-based under Section 162(m), the
material terms of the performance goals under which the compensation is to be
paid must be subject to stockholder approval prior to the payment thereof and
the applicable business criteria and specific performance goal or goals
("targets") must be established and approved by the Committee during the first
90 days of the year (or before one-quarter of the performance measurement period
has elapsed) and while the performance relating to such targets remains
substantially uncertain within the meaning thereof. The applicable performance
measurement period may be not less than one nor (except as provided in
Section 1.6) more than 10 years.

(b)Maximum Award. Grants or awards under this Section 5.2 may be paid in cash or
stock or any combination thereof. In no event shall grants of stock-related
Awards made in any calendar year to any Eligible Employee under this Plan relate
to more than 500,000 shares. In no event shall grants to any Eligible Employee
under this Plan of Awards payable only in cash and not related to stock provide
for payment of more than (x) the lesser of 200% of base salary as of the
beginning of the applicable performance period or $600,000, times (y) the
applicable number of years (not more than 10) to which the Awards relate in the
performance periods.

(c)Committee Certification. Except as otherwise permitted to qualify as
performance-based compensation under Section 162(m), before any
Performance-Based Award under this Section 5.2 is paid, the Committee must
certify that the performance standard, target(s), and the other material terms
of the Performance-Based Award were in fact satisfied.

(d)Terms and Conditions of Awards. The Committee will have discretion to
determine the restrictions or other limitations of the individual Awards under
this Section 5.2, including the authority to reduce Awards, to determine payout
schedules and the extent of vesting or to pay no Awards, in its sole discretion,
if the Committee preserves such authority at the time of grant by language to
this effect in its authorizing resolutions or otherwise. The Committee may
provide that in the event a Participant terminates employment or service for any
one or more reason during a Plan Year, the Participant shall forfeit all rights
to any Award for the Plan Year.

11

--------------------------------------------------------------------------------

(e)Adjustments for Material Changes. Performance goals or other features of an
Award may provide that they (a) shall be adjusted to reflect a change in
corporate capitalization, a corporate transaction (such as a reorganization,
combination, separation, or merger) or a complete or partial corporate
liquidation, or (b) shall be calculated either without regard for or to reflect
any change in accounting policies or practices affecting the Company and/or the
business criteria or performance goals or targets, or (c) shall be adjusted for
any other circumstance or event, but only to the extent in each case that such
adjustment or determination in respect of Performance-Based Awards would be
consistent with the requirements of Section 162(m) to qualify as
performance-based compensation.

(f)Section 162(m) Considerations. Options or SARs granted under this Plan at an
exercise price not less than Fair Market Value at the applicable date of grant,
and (except to the extent an Award becomes vested or payable as a result of a
Change in Control Event) other Qualified Performance-Based Awards granted under
this Section 5.2, shall be interpreted in a manner consistent with the
requirements of Section 162(m) to qualify as performance-based compensation.

    5.3  Stock Units.  

(a)Grants. Subject to Section 5.3(d) and such rules and procedures as the
Committee may establish from time to time, the Committee may, in its discretion,
authorize Stock Unit Awards and permit an Eligible Person to elect to defer or
receive in Stock Units all or a portion of the compensation the Eligible Person
could otherwise elect to defer under any other Company plan, or in respect of
any Award hereunder, or may grant Awards in the form of Stock Units in lieu of
or in addition to any other Award under this Plan. The specific terms,
conditions and provisions relating to each Stock Unit Award or election,
including the form of payment to be made at or following the vesting thereof,
shall be set forth in or pursuant to the Participant's Award Agreement in
respect thereof.

(b)Other Provisions. The Committee shall determine, among other terms of a Stock
Unit Award, the form of payment of Stock Units, whether in cash, Common Stock,
or other consideration (including any other Award) or any combination thereof,
and the applicable vesting and payout provisions of the Award. The Committee in
the Award Agreement may permit the Participant to elect the form and time of
payout of vested Stock Units on such conditions or subject to such procedures as
the Committee may impose.

(c)Stock Units. Each Award Agreement for an Award of Stock Units shall include
the applicable benefit distribution and termination provisions, which may
include elective features, for such Award and shall specify the form of payment.

(d)Limit on Certain Stock Unit Awards. Notwithstanding anything contained herein
to the contrary, any Stock Unit Award or Stock Unit Awards which individually or
in the aggregate would constitute an "employee pension benefit plan" (as defined
in Section 3(2) of the Employee Retirement Income Security Act of 1974
("ERISA")) shall be made only to Eligible Persons who are members of "a select
group of management or highly compensated employees" (as provided in Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA) of the Company.

    5.4  Dividend Equivalent Rights.  In its discretion, the Committee may grant
to any Eligible Person DERs concurrently with the grant of any Option,
Restricted Stock, Stock Unit or other stock-based Award, on such terms as set
forth by the Committee in the Award Agreement. DERs shall be based on all or
part of the amount of dividends declared on shares of Common Stock and shall be
credited as of dividend payment dates, during the period between the date of
grant (or such later date as the Committee may set) and the date the stock-based
Award is exercised or expires (or such earlier date as the Committee may set),
as determined by the Committee. DERs shall be payable in cash or shares, or (to
the extent permitted by law) may be subject to such conditions, not inconsistent
with

12

--------------------------------------------------------------------------------

Section 162(m) (in the case of Options or SARs, or other Awards intended to
satisfy its conditions with respect to deductibility), as may be determined by
the Committee.

VI.  OTHER PROVISIONS.

    6.1  Rights of Eligible Persons, Participants and Beneficiaries.  

(a)Employment Status. Status as an Eligible Person shall not be construed as a
commitment that any Award will be made under this Plan to an Eligible Person or
to Eligible Persons generally.

(b)No Employment Contract. Nothing contained in this Plan (or in any other
documents related to this Plan or to any Award) shall confer upon any Eligible
Person or other Participant any right to continue in the employ or other service
of the Company or constitute any contract or agreement of employment or other
service, nor shall interfere in any way with the right of the Company to change
such person's compensation or other benefits or to terminate the employment of
such person, with or without cause, or for no reason, nor change his or her
status as an "at will"employee but nothing contained in this Plan or any
document related hereto, however, shall adversely affect any other independent
contractual right of such person.

(c)Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and (except as provided in
Section 1.4(b)) no special or separate reserve, fund or deposit shall be made to
assure payment of such Awards. No Participant, Beneficiary or other person shall
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Company.

    6.2  Adjustments; Early Termination.  

(a)Adjustments. If the outstanding shares of Common Stock are changed into or
exchanged for cash, other property or a different number or kind of shares or
securities of the Corporation, or if additional shares or new or different
securities are distributed with respect to the outstanding shares of Common
Stock, through a reorganization or merger in which the Corporation is the
surviving entity, or through a combination, consolidation, recapitalization,
reclassification, stock split, stock dividend, reverse stock split, stock
consolidation, dividend or distribution of cash or property to the stockholders
of the Corporation, or if there shall occur any other extraordinary corporate
transaction or event in respect of the Common Stock or a sale of substantially
all the assets of the Corporation as an entirety which in the judgment of the
Committee materially affects the Common Stock, then the Committee shall, in such
manner and to such extent (if any) as it deems appropriate and equitable,
(i) proportionately adjust any or all of (1) the number and kind of shares or
other consideration that is subject to or may be delivered under this Plan and
pursuant to outstanding Awards, (2) any performance standards appropriate to any
outstanding Awards, and/or (3) the consideration payable with respect to Awards
granted prior to any such change and the price, if any, paid in connection with
Restricted Stock Awards; or (ii) in the case of an extraordinary dividend or
other distribution, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange or spin off, make provision for a cash payment or for
the substitution or exchange of (1) any or all outstanding Awards or the cash,
securities or property deliverable to the holder of any or all outstanding
Awards, for (2) cash, property and/or other securities, based upon the
distribution or consideration payable to holders of the Common Stock of the
Corporation

13

--------------------------------------------------------------------------------

upon or in respect of such event; provided, however, in each case, that with
respect to awards of Incentive Stock Options, no such adjustment shall be made
without the consent of the holder which would cause this Plan to violate
Section 422 or 424(a) of the Code or any successor provisions thereto.
Corresponding adjustments shall be made with respect to SARs based upon the
adjustment made to the Options to which they relate.

(b)Possible Early Termination of Awards. If any Award or other right to acquire
Common Stock has not been exercised or has not become vested or exercisable
prior to (i) a dissolution of the Corporation or (ii) a reorganization event
described in Section 6.2(a) that the Corporation does not survive and no
provision has been made for the substitution, exchange or other settlement of
such Award, such Award shall thereupon terminate.

(c)Limitation on Award Adjustments. To the extent required in the case of an
Award intended as a Performance-Based Award for purposes of Section 162(m), the
Committee shall have no discretion (i) to increase the amount of compensation or
the number of shares that would otherwise be due upon the attainment of the
applicable performance goal or the exercise of the option or SAR or (ii) to
waive the achievement of any applicable performance goal as a condition to
receiving a benefit or right under an Award.

    6.3  Termination of Employment; Termination of Subsidiary Status.  Any Award
to the extent not exercised shall terminate and become null and void upon a
Termination of Employment of the Participant, except as set forth in subsections
(a) through (e) below or as otherwise expressly provided by the Committee.
Notwithstanding anything contained in this Section to the contrary, all Awards
shall be subject to earlier termination pursuant to or as contemplated by
Section 1.6 and Section 6.2 of this Plan. Unless the Committee otherwise
provides, any and all rights to an Award, to the extent not exercised or vested,
shall expire immediately upon a Termination of Employment of the Participant for
cause, of which the Committee (in the case of any dispute about cause) shall be
the sole judge.

(a)Nonqualified Stock Options. Unless the Committee otherwise expressly provides
in the Award Agreement: (i)If the Participant's employment by the Company
terminates by reason other than death, Disability or cause, or by reason of a
Subsidiary ceasing to be a Subsidiary, then the Participant shall have three
months after the date of Termination of Employment to exercise any Nonqualified
Stock Option to the extent that it was exercisable on such date;

(ii)If the Participant's employment by the Company terminates by reason of a
Disability, or if Participant suffers a Disability within three months of a
Termination of Employment under subsection (i) above, then the Participant or
Participant's Personal Representative, as the case may be, shall have twelve
months after the date of Disability (or, if earlier, Termination of Employment)
to exercise any Nonqualified Stock Option to the extent that it was exercisable
on such date; and

(iii)If the Participant dies while in the employ of the Company, or within three
months after a Termination of Employment under subsection (i) or (ii) above,
then the Participant's Beneficiary may exercise, at any time within twelve
months after the Participant's Termination of Employment, any Nonqualified Stock
Option to the extent that it was exercisable on the date of the Participant's
Termination of Employment); provided, however, that in no event shall the Option
be exercised after the expiration of its term or its earlier termination under
any other provisions of the Plan.
(b)Incentive Stock Options. The following provision will only become effective
upon obtaining stockholder approval of the Plan. Unless the Committee otherwise
expressly provides in the Award Agreement: (i)If the Participant's employment by
the Company terminates by reason other than death, Disability or cause, or by
reason of a Subsidiary ceasing to be a Subsidiary, then the

14

--------------------------------------------------------------------------------

Participant shall have three months after the date of Termination of Employment
to exercise any Incentive Stock Option to the extent that it was exercisable on
such date;

(ii)If the Participant's employment by the Company terminates by reason of a
Disability, or if Participant suffers a Disability within three months of a
Termination of Employment under subsection (i) above, then the Participant or
Participant's Personal Representative, as the case may be, shall have twelve
months after the date of Disability (or, if earlier, Termination of Employment)
to exercise any Incentive Stock Option to the extent that it was exercisable on
such date; and

(iii)If the Participant dies while in the employ of the Company, or within three
months after a Termination of Employment under subsection (i) or (ii) above,
then the Participant's Beneficiary may exercise, at any time within twelve
months after the Participant's Termination of Employment, any Incentive Stock
Option to the extent that it was exercisable on the date of the Participant's
Termination of Employment); provided, however, that in no event shall the Option
be exercised after the expiration of its term or its earlier termination under
other provision of this Plan.

(c)Stock Appreciation Rights. Each SAR shall have the same termination
provisions and exercisability periods as the Option to which it relates. The
exercisability period of a SAR shall not exceed that provided in the related
Award Agreement, and the SAR shall expire at the end of such exercisability
period.

(d)Other Awards. The Committee shall establish in respect of each other Award
granted hereunder the Participant's rights and benefits (if any) in the event of
a Termination of Employment and in so doing may make distinctions based upon,
among other factions, the cause of termination and the nature of the Award.

(e)Extension of Exercise. Notwithstanding the foregoing provisions but subject
to Section 6.2, in the event of, or in anticipation of, a Termination of
Employment with the Company, the Committee may, in its discretion, increase the
portion of the Award available to the Participant (or Participant's Beneficiary
or Personal Representative, as the case may be) or extend the exercisability
period upon such terms as the Committee shall determine.

    6.4  Compliance With Laws.  This Plan, the granting and vesting of Awards
under this Plan and the offer, issuance and delivery of shares of Common Stock
and/or the payment of money under this Plan or under Awards granted hereunder
are subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law and
federal margin requirements) and to such approvals by any listing, agency or any
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith. Any securities
delivered under this Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Corporation, provide such
assurances and representations to the Corporation as the Corporation may deem
necessary or desirable to assure compliance with all applicable legal
requirements.

    6.5  Tax Withholding.  Upon any exercise, vesting, or payment of any Award
or upon the disposition of shares of Common Stock acquired pursuant to the
exercise of an Incentive Stock Option prior to satisfaction of the holding
period requirements of Section 422 of the Code, the Company shall have the right
at its option to (i) require the Participant (or the Participant's Personal
Representative or Beneficiary, as the case may be) to pay or provide for payment
of the amount of any taxes which the Company may be required to withhold with
respect to such transaction or (ii) deduct from any amount payable the amount of
any taxes which the Company may be required to withhold with respect to such
cash amount. In any case where a tax is required to be withheld in connection
with the delivery of shares of Common Stock under this Plan, the Committee may
permit the Participant to elect, pursuant to such rules and subject to such
conditions as the Committee may establish, to have the Corporation

15

--------------------------------------------------------------------------------

reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of shares valued at their then Fair Market Value, to satisfy
such withholding obligation.

    6.6  Plan Amendment, Termination and Suspension.  

(a)Board or Committee Authorization. The Board may, at any time, terminate or,
from time to time, amend, modify or suspend this Plan, in whole or in part. No
Awards may be granted during any suspension of this Plan or after termination of
this Plan, but the Committee shall retain jurisdiction as to Awards then
outstanding in accordance with the terms of this Plan.

(b)Amendments to Awards. Without limiting any other express authority of the
Committee under but subject to the express limits of this Plan (including
Section 6.2(c)), the Board or the Committee, by agreement or resolution, may
waive conditions of or limitations on Awards to Eligible Persons that the
Committee in the prior exercise of its discretion has imposed, without the
consent of a Participant, and may make other changes to the terms and conditions
of Awards that do not affect, in any manner materially adverse to the Employee
Participant, his or her rights and benefits under an Award.

(c)Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding Award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Corporation under any Award granted under this Plan prior to
the effective date of such change. Changes contemplated by Section 6.2 shall not
be deemed to constitute changes or amendments for purposes of this Section 6.6.

    6.7  Privileges of Stock Ownership.  Except as otherwise expressly
authorized by the Committee or this Plan, a Participant shall not be entitled to
any privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by him or her. No adjustment will be made for
dividends or other rights as a stockholder for which a record date is prior to
such date of delivery.

    6.8  Effective Date of This Plan.  The effective date of this Plan is
November 9, 2000.

    6.9  Term of This Plan.  No Award shall be granted after November 8, 2010
(the "Termination Date"). Unless otherwise expressly provided in this Plan or in
an applicable Award Agreement, any Award theretofore granted may extend beyond
such date, and all authority of the Committee with respect to Awards hereunder,
including its authority to amend an Award, shall continue during any suspension
of this Plan and in respect of outstanding Awards on such Termination Date.

    6.10  Governing Law/Construction/Severability.  

(a)Choice of Law. This Plan, the Awards, all documents evidencing Awards and all
other related documents shall be governed by, and construed in accordance with
the laws of the State of Maryland.

(b)Severability. If any non-essential provision shall be held by a court of
competent jurisdiction to be invalid and unenforceable, the remaining provisions
of this Plan shall continue in effect.

(c)Plan Construction; Bifurcation. Notwithstanding anything to the contrary in
this Plan, the provisions of this Plan may at any time be bifurcated by the
Board or the Committee in any manner so that certain provisions of any Award
Agreement (or this Plan) intended (or required in order) to satisfy the
applicable requirements of Rule 16b-3 or to qualify for exemption from the limit
on deductibility under Section 162(m) (to the extent permitted thereby) are
applicable only to persons subject to those provisions and to those Awards to
those persons intended to satisfy the requirements of the applicable rule or
rules thereunder.

    6.11  Captions.  Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.

16

--------------------------------------------------------------------------------

    6.12  Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be
deemed to limit the authority of the Board or the Committee to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

VII.  DEFINITIONS.

    7.1  Definitions.  

(a)"Award" shall mean an award of any Option, SAR, Stock Unit, Restricted Stock,
Stock Bonus, DER, or any combination thereof, whether alternative or cumulative,
authorized by and granted under this Plan.

(b)"Award Agreement" shall mean any writing setting forth the terms of an Award
that has been authorized by the Committee and until changed by the Committee
shall be substantially in the form of the most recent Award Agreements for the
specific type of Award authorized by the Committee under the Corporation's
Amended and Restated 1994 Incentive Plan.

(c)"Award Date" shall mean the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award.

(d)"Award Period" shall mean the period beginning on an Award Date and ending on
the expiration date of such Award.

(e)"Beneficial Ownership" shall mean ownership of Equity Shares by a person who
would be treated as an owner of such shares either directly or indirectly
through the application of Section 544 of the Code, as modified by
Section 856(h)(1)(B) of the Code. The terms "Beneficial Owner," "Beneficially
Owns" and "Beneficially Owned" shall have correlative meanings.

(f)"Beneficiary" shall mean the person, persons, trust or trusts entitled by
will or the laws of descent and distribution to receive the benefits specified
in the Award Agreement and under this Plan in the event of a Participant's
death, and shall mean the Participant's executor or administrator if no other
Beneficiary is identified and able to act under the circumstances.

(g)"Board" shall mean the Board of Directors of the Corporation.

(h)"Change in Control Event" shall mean any of the following:

(1)Approval by the stockholders of the Corporation of the dissolution or
liquidation of the Corporation;

(2)Approval by the stockholders of the Corporation of an agreement to merge or
consolidate, or otherwise reorganize, with or into one or more entities that are
not Subsidiaries or other affiliates, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after the reorganization are, or will be, owned, directly or indirectly, by
stockholders or other affiliates of the Corporation immediately before such
reorganization (assuming for purposes of such determination that there is no
change in the record ownership of the Corporation's securities from the record
date for such approval until such reorganization but including in such
determination any securities of the other parties to such reorganization held by
affiliates of the Corporation);

(3)Approval by the stockholders of the Corporation of the sale of substantially
all of the Corporation's business and/or assets to a person or entity which is
not a Subsidiary or other affiliate; or

17

--------------------------------------------------------------------------------

(4)Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing more than 20% of the combined voting power of the Corporation's
then outstanding securities entitled to then vote generally in the election of
directors of the Corporation.

(i)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(j)"Commission" shall mean the Securities and Exchange Commission.

(k)"Committee" shall mean a committee appointed by the Board to administer this
Plan, which committee shall be comprised of at least two Board members or such
greater number of directors as may be required under applicable law, each of
whom, during such time as one or more Participants may be subject to Section 16
of the Exchange Act, shall be a Disinterested Director.

(l)"Common Stock" shall mean the Common Stock of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 6.2 of this Plan.

(m)"Company" shall mean, collectively, The Macerich Company and its
Subsidiaries, and shall mean, individually, any one of them, as the context
requires.

(n)"Constructive Ownership" shall mean ownership of Equity Shares by a person
who would be treated as an owner of such shares either directly or indirectly
through the application of Section 318 of the Code, as modified by
Section 856(d)(5) of the Code. The terms "Constructive Owner," "Constructive
Owns" and "Constructively Owned" shall have correlative meanings.

(o)"Corporation" shall mean The Macerich Company, a Maryland corporation, and
its successors.

(p)"Deferred Stock Award" shall mean a deferred payment award payable in Common
Stock or cash or other consideration, as determined by the Committee, based on
Stock Units credited to a Participant's Stock Unit Account.

(q)"Disability" shall mean, in the case of an Incentive Stock Option, a
"permanent and total disability" within the meaning of Section 22(e)(3) of the
Code and, in the case of all other Awards, such other disabilities, infirmities,
afflictions or conditions as the Committee by rule may include.

(r)"Disinterested Director" shall mean (unless the Board otherwise determines) a
member of the Board who is a Non-Employee Director as defined in Rule 16b-3 and
an "outside director" as defined in regulations under Section 162(m) of the
Code, as each may be amended from time to time.

(s)"Dividend Equivalent Right" shall mean a right authorized under Section 5.4
of this Plan.

(t)"Eligible Person" shall mean an officer (whether or not an employee), an
employee of the Company, a director of the Company or any advisor or consultant
who performs bona fide substantial services for the Company, all as determined
by the Committee in its discretion, except as otherwise limited for purposes of
Sections 5.2(a) and 5.3(d). An advisor or consultant may not be selected as an
Eligible Person if such person's participation in this Plan, in light of the
services performed or for other reasons, would adversely affect (1) the
Corporation's eligibility to use Form S-8 to register under the Securities Act
of 1933, as amended, the offering of Shares issuable under this Plan by the
Corporation or (2) the Corporation's compliance with any other applicable laws.

18

--------------------------------------------------------------------------------

(u)"Equity Shares" shall mean shares that are either Common Stock or Preferred
Stock.

(v)"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(w)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(x)"Fair Market Value" on any date shall mean the closing price of the stock on
the Composite Tape, as published in the Western Edition of The Wall Street
Journal, of the principal securities exchange or market on which the stock is so
listed, admitted to trade, or quoted on such date, or, if there is no trading of
the stock on such date, then the closing price of the stock as quoted on such
Composite Tape on the next preceding date on which there was trading in such
shares; provided, however, if the stock is not so listed, admitted or quoted,
the Committee may designate such other exchange, market or source of data as it
deems appropriate for determining such value for purposes of this Plan.

(y)"Incentive Stock Option" shall mean an Option which is designated as an
incentive stock option within the meaning of Section 422 of the Code and which
contains such provisions as are necessary to comply with that section; provided
however that no Incentive Stock Option may be granted unless stockholder
approval of this Plan is obtained.

(z)"Nonqualified Stock Option" shall mean an Option that is designated as a
Nonqualified Option and shall include any Option intended as an Incentive Option
that fails to meet the applicable legal requirements thereof. Any Option granted
hereunder that is not designated as an Incentive Stock Option shall be deemed to
be designated a Nonqualified Stock Option under this Plan and not an Incentive
Share Option under the Code.

(aa)"Option" shall mean an option to purchase Common Stock under this Plan. The
Committee shall designate any Option granted to an Eligible Person as a
Nonqualified Stock Option or an Incentive Stock Option.

(bb)"Ownership Limit" shall mean 9.8% of the value of the outstanding Equity
Shares of the Corporation.

(cc)"Participant" shall mean an Eligible Person who has been granted an Award
under this Plan.

(dd)"Personal Representative" shall mean the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan by virtue of having become the legal
representative of the Participant.

(ee)"Plan" shall mean The Macerich Company 2000 Stock Incentive Plan, as amended
from time to time.

(ff)"Preferred Stock" shall mean the Preferred Stock of the Corporation.

(gg)"Qualified Performance-Based Award" shall mean a performance-based award
under this Plan that is intended to satisfy the requirements of Section 162(m)
of the Code in respect of performance-based compensation, the payment of which
is contingent upon attainment of performance objectives specified by the
Committee in respect of the business criteria specified in Section 5.2, and the
issuance or vesting of which may be subject to other restrictions or conditions.

(hh)"Restricted Stock" shall mean shares of Common Stock awarded to a
Participant pursuant to Article IV.

19

--------------------------------------------------------------------------------

(ii)"Rule 16b-3" shall mean Rule 16b-3 as promulgated by the Commission pursuant
to the Exchange Act as in effect on November 1, 1996, or any successor
provision, as amended from time to time.

(jj)"Section 16 Person" shall mean a person subject to Section 16(a) of the
Exchange Act.

(kk)"Section 162(m)" shall mean Section 162(m) of the Code and the regulations
and interpretations of the Internal Revenue Service thereunder, as amended from
time to time.

(ll)"Securities Act" shall mean the Securities Act of 1933, as amended from time
to time.

(mm)"Stock Appreciation Right" shall mean a right authorized under Article III
of this Plan.

(nn)"Stock Bonus" shall mean an Award of shares of Common Stock for no
consideration other than past services (subject to Section 6.4) that includes
such restrictions (if any) as the Committee may deem advisable to assure
compliance with law or satisfaction of other conditions it may impose.

(oo)"Stock Unit" shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
of the Company (subject to adjustment) solely for purposes of this Plan.

(pp)"Stock Unit Account" shall mean the bookkeeping account maintained by the
Company on behalf of each Participant which is credited with Stock Units in
accordance with Section 5.3(c) and which is payable in cash, stock and/or other
consideration as the Committee may determine.

(qq)"Subsidiary" shall mean The Macerich Partnership, L.P., a Delaware limited
partnership, The Macerich Management Company, The Macerich Property Management
Company, both California corporations, or any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation.

(rr)"Termination of Employment" shall mean any termination of the Participant's
employment with the Company; if an entity ceases to be a Subsidiary, a
Termination of Employment shall be deemed to have occurred with respect to each
employee of such Subsidiary who does not continue as an employee of another
entity owned, controlled by or under common control with the Company. The
Committee may provide generally or on a case-by-case basis on such conditions as
it deems appropriate that a Termination of Employment does not occur if a
person's status as an employee terminates but his or her services continue as an
officer or other person who would be eligible to participate in the Plan as an
Other Eligible Person.

20

--------------------------------------------------------------------------------




EXHIBIT A


PERFORMANCE-BASED BUSINESS CRITERIA

    Funds From Operations means Funds from Operations, as defined by The
National Association of Real Estate Investment Trusts at the time of the grant
of an Award, for the applicable period, as reflected in the Corporation's
periodic financial reports for the period.

    Stock Appreciation means an increase in the price or value of the Common
Stock of the Corporation after the date of grant of an Award and during the
applicable period.

    Total Stockholder Return means the aggregate Common Stock price appreciation
and dividends paid (assuming full reinvestment of dividends) during the
applicable period.

    Occupancy Gains means increases in the occupancy level (leased and occupied
areas) of malls and freestanding store area (excluding Anchors) (owned at both
the beginning and end of the applicable period) during the period, measured as a
percentage of the gross leasable/occupiable area of such properties, as reported
to the Committee for inclusion in the Corporation's reports to the SEC for the
applicable period.

    EBITDA means earnings before interest, taxes, depreciation and amortization
for the applicable period, as reflected in the Corporation's financial reports
for the applicable period.

    Overall Square Footage Growth means the increase, between the beginning and
end of the applicable period, in the total square feet of gross leasable mall
and free standing stores area (excluding Anchors), as reported to the Committee
for inclusion in the Corporation's reports to the SEC for the applicable period.

    Except as otherwise expressly provided, all financial terms are used as
defined under Generally Accepted Accounting Principles (GAAP) and all
determinations shall be made in accordance with GAAP, as applied by the
Corporation in the preparation of its periodic reports to stockholders.

21

--------------------------------------------------------------------------------

THE MACERICH COMPANY

2000 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT

PROGRAM

Under the 2000 Incentive Plan

--------------------------------------------------------------------------------


THE MACERICH COMPANY

2000 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD PROGRAM
UNDER THE 2000 INCENTIVE PLAN

TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

ARTICLE I TITLE, PURPOSE AND AUTHORIZED SHARES   1
ARTICLE II DEFINITIONS
 
1
ARTICLE III PARTICIPATION
 
2
ARTICLE IV RESTRICTED STOCK, STOCK UNIT OR CASH ELECTIONS
 
2
ARTICLE V RESTRICTED STOCK AWARDS
 
4
ARTICLE VI STOCK UNIT AWARDS
 
4
ARTICLE VII ADMINISTRATION
 
4
ARTICLE VIII MISCELLANEOUS
 
5
EXHIBIT A THE MACERICH COMPANY IRREVOCABLE ELECTION AGREEMENT FORM
EXHIBIT B RESTRICTED STOCK AWARD AGREEMENT
 
 
EXHIBIT C STOCK UNIT AWARD AGREEMENT
 
 

--------------------------------------------------------------------------------


THE MACERICH COMPANY
2000 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD PROGRAM
UNDER THE 2000 INCENTIVE PLAN


ARTICLE I
TITLE, PURPOSE AND AUTHORIZED SHARES


    1.1  TITLE  

    This Program shall be known as The Macerich Company 2000 Cash
Bonus/Restricted Stock and Stock Unit Award Program under the 2000 Incentive
Plan.

    1.2  PURPOSE  

    The purpose of this Program is to promote the success of the Company and the
interest of its stockholders by providing an additional means to attract,
motivate, retain and reward key employees, including officers, by providing an
opportunity to convert cash bonus opportunities into Restricted Stock and/or
Stock Unit Awards, enhancing compensation deferral opportunities and offering
additional incentives to increase stock ownership in the Company.

    1.3  SHARES  

    The aggregate number of shares of Common Stock issuable under this Program
shall be charged against and subject to the limits on the available shares under
the Plan.


ARTICLE II
DEFINITIONS


    Whenever the following terms are used in this Program they shall have the
meaning specified below unless the context clearly indicates to the contrary.
Capitalized terms not otherwise defined shall have the meaning assigned to such
terms in the Plan.

    2.1 BONUS PAYMENT DATE means the date designated by the Committee (upon or
after its decisions as to awards) on which the Cash Bonus is or would otherwise
be received by the Participant.

    2.2 CASH BONUS means an incentive award granted by the Committee, whether or
not under the terms of the Plan, that but for elections under this Program would
be paid solely in cash.

    2.3 CONVERSION AMOUNT means the dollar equivalent of the Cash Bonus elected
by the Participant to be converted to a Restricted Stock and/or Stock Unit Award
under this Program.

    2.4 DIVIDEND EQUIVALENT RIGHT means the amount of cash dividends or other
cash distributions paid by the Company on that number of shares of Common Stock
equal to the number of Stock Units credited to a Participant's Stock Unit
Account as of the applicable record date for the dividend or other distribution,
which amount shall, at the discretion of the Committee, either be paid on the
applicable dividend payment date directly to the Participant in cash or credited
in the form of additional Stock Units to the Stock Unit Account of the
Participant, as provided in the applicable Stock Unit Award Agreement.

    2.5 EFFECTIVE DATE means November 9, 2000.

    2.6 ELIGIBLE EMPLOYEE means any officer or key employee of the Company or a
Subsidiary who earns an annual base salary of at least $100,000 and who
otherwise qualifies as a member of a select group of management or highly
compensated employees, as described in Sections 201, 301 and 401 of the Employee
Retirement Income Security Act of 1974, as amended, who has been designated by
the Committee as potentially eligible to receive a Restricted Stock and/or Stock
Unit Award under this Program.

    2.7 PARTICIPANT means any Eligible Employee who has delivered to the Company
an election agreement electing to participate in the Program.

--------------------------------------------------------------------------------

    2.8 PLAN means The Macerich Company 2000 Incentive Plan.

    2.9 PROGRAM means this The Macerich Company 2000 Cash Bonus/Restricted Stock
and Stock Unit Award Program under the 2000 Incentive Plan, as from time to time
amended.

    2.10 RESTRICTED STOCK means shares of Common Stock awarded to a Participant
pursuant to Article IV of the Plan.

    2.11 RESTRICTED STOCK AWARD means an award of Restricted Stock granted by
the Committee under the Plan based on the Conversion Amount.

    2.12 RESTRICTED STOCK AWARD AGREEMENT means an agreement substantially in
the form of Exhibit B (as from time to time revised by the Committee).

    2.13 STOCK UNIT means a non-voting unit of measurement which is deemed
solely for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock (subject to adjustment) awarded to a Participant pursuant to
Article IV of the Plan.

    2.14 STOCK UNIT AWARD means an award of Stock Units granted by the Committee
under the Plan based on the Conversion Amount.

    2.15 STOCK UNIT AWARD AGREEMENT means an agreement substantially in the form
of Exhibit C (as from time to time revised by the Committee).

    2.16 STOCK UNIT ACCOUNT means the bookkeeping account maintained by the
Company on behalf of each Participant which is credited with Stock Units
calculated in accordance with Section 4.4.

    2.17 YEAR means the applicable calendar year.


ARTICLE III
PARTICIPATION


    Each Eligible Employee designated by the Committee for any Year may elect in
advance to receive all or part (in increments and on forms authorized by the
Committee) of any Cash Bonus that may be granted in the future in the form of
Restricted Stock and/or Stock Units to the extent provided in Article IV.


ARTICLE IV
RESTRICTED STOCK, STOCK UNIT OR CASH ELECTIONS


    4.1  TIME AND TYPES OF ELECTIONS  

    On or before September 30 of each Year, each Eligible Employee may make an
irrevocable election to receive a percentage of Cash Bonus that may be granted
to the Eligible Employee during the following Year in shares of Restricted Stock
and/or Stock Units; provided, that any timely election made under the Company's
1999 Cash Bonus/Restricted Stock and Stock Unit Award Program with respect to
any Cash Bonus to be paid in 2001 shall be deemed to be the irrevocable election
required to be made under this Program for such Cash Bonus. This election shall
become effective only if the Committee, in authorizing the Cash Bonus, expressly
recognizes such alternative payment opportunity in Restricted Stock and/or Stock
Units and grants the Restricted Stock and/or Stock Units at that time. The
Committee will have the sole discretion to determine whether Restricted Stock or
Stock Units will be issuable. A person who first becomes an Eligible Employee
after the applicable deadline may, within 30 days of becoming and being
designated as an Eligible Employee, make an irrevocable election to receive any
Cash Bonuses granted for the applicable Year (or remaining portion thereof, as
the case may be) in Restricted Stock and/or Stock Units.

2

--------------------------------------------------------------------------------

    4.2  ELECTION PROCEDURES  

    The elections shall be made in writing on forms provided by the Company and
authorized by the Committee. These forms shall take the form of the Election
Agreement attached hereto as Exhibit A, as from time to time amended by the
Committee. Neither the distribution nor completion of election agreements shall
convey any right to receive a bonus, in cash, Restricted Stock or Stock Units.
Failure to timely elect Restricted Stock and/or Stock Units, however, will
result in the payment in cash if any cash bonus is awarded.

    4.3  DISTRIBUTION OF BENEFITS  

    (a) TIME AND MANNER OF DISTRIBUTION.  A Participant shall be entitled to
receive a number of unrestricted shares of Restricted Stock, or to receive a
number of shares of Common Stock equal to the number of Stock Units allocated to
his or her Stock Unit Account, in accordance with the vesting schedule set forth
in the applicable Restricted Stock Award Agreement or Stock Unit Award
Agreement. Alternatively, the Committee may permit a Participant to elect to
receive a distribution of shares of Common Stock in an amount equal to the
number of Stock Units, if any, allocated to his or her Stock Unit Account at
such time and in such manner as set forth in the form of agreement approved by
the Committee. If the Committee so provides, a Participant may elect any of the
distribution commencement dates and methods of distribution (lump sum or annual
installments) set forth in the form of agreement approved by the Committee.

(b)CHANGE IN TIME OR MANNER OF DISTRIBUTION OF STOCK UNITS.

    (1) To the extent permitted by the Committee and set forth in any applicable
Distribution Election Agreement, a Participant may change the manner of any
distribution election from a lump sum to annual installments (or vice versa)
made with respect to Stock Units credited under any Stock Unit Account by filing
a written election with the Committee on a form provided by the Committee;
provided, however, that no such election shall be effective until 12 months
after such election is filed with the Committee, and no such election shall be
effective if it is made with respect to any Stock Unit Account after benefits
with respect to such Stock Unit Account have commenced. An election made
pursuant to this Section 4.3(b) shall not affect the date of the commencement of
benefits.

    (2) To the extent permitted by the Committee and set forth in any applicable
Distribution Election Agreement, a Participant may elect to further defer the
commencement of any distribution to be made with respect to Stock Units credited
under any Stock Unit Account by filing a new written election with the Committee
on a form approved by the Committee; provided, however, that (A) no such
election shall be effective until 12 months after such election is filed with
the Committee, (B) no such new election shall be effective with respect to any
Stock Unit Account after benefits with respect to such Stock Unit Account shall
have commenced, and (C) no more than three new elections shall be valid as to
any Stock Unit Account. An election made pursuant to this Section 4.3(b)(2)
shall not affect the manner of distribution (i.e., lump sum versus
installments), the terms of which shall be subject to Section 4.3(b)(1) above.

    4.4  NUMBER OF SHARES/STOCK UNITS  

    The number of shares of Restricted Stock to be granted and/or the number of
Stock Units to be credited under this Program shall equal a multiple of the
Conversion Amount divided by the Fair Market Value of a share of Common Stock
(without regard to any restriction) on the applicable Bonus Payment Date. The
multiple shall not be changed as to any election after it is duly made under the
terms of this Program without the consent of the Participant.

    The multiple for bonuses paid in 2002 and until changed by the Committee
shall be 1.5. For example, assume that prior to September 30, 2001, a
Participant elects to receive 40% of any cash

3

--------------------------------------------------------------------------------

bonus in Restricted Stock or Stock Units and, on March 31, 2002, the Company
grants him a $40,000 cash bonus. The market value of a share of Common Stock on
the Bonus Payment Date is $20. The Participant will receive $24,000 in cash and,
at the election of the Committee, 1,200 shares of Restricted Stock or 1,200
Stock Units.

    4.5  NO FRACTIONAL SHARE INTERESTS  

    If an election would result in the issuance of a fractional share, the
amount of Restricted Stock and/or Stock Units granted shall be rounded down to
the next whole share and the cash alternative amount in lieu of the fractional
interest shall be paid in cash.


ARTICLE V
RESTRICTED STOCK AWARDS


    The grant of Restricted Stock Awards, including, but not limited to, the
terms of grant, conditions and restrictions, the consideration (other than
services) to be paid, dividend rights, vesting terms, provisions for redelivery
to the Company, and adjustments in case of changes in the Common Stock, shall be
governed by the terms of the Plan, the Program and of the Restricted Stock Award
Agreement, substantially in the form of Exhibit B (as from time to time revised
by the Committee), to be executed and delivered by the Company and the
Participant. After an election is made, the form of the Restricted Stock Award
Agreement (if applicable) may not be changed in any manner materially adverse to
the Participant without his or her consent. All Restricted Stock Awards are
subject to express prior authorization by the Committee of the terms of the
Restricted Stock Award and the specific number of shares of Restricted Stock
thereunder.


ARTICLE VI
STOCK UNIT AWARDS


    The grant of Stock Unit Awards, including, but not limited to, the terms of
grant, conditions and restrictions, the consideration (other than services) to
be paid, the form and content of Dividend Equivalent rights, vesting terms, and
adjustments in case of changes in the Common Stock, shall be governed by the
terms of the Plan, the Program and of the Stock Unit Award Agreement,
substantially in the form of Exhibit C (as from time to time revised by the
Committee), to be executed and delivered by the Company and the Participant.
After an election is made, the form of the Stock Unit Award Agreement (if
applicable) may not be changed in any manner materially adverse to the
Participant without his or her consent. All Stock Unit Awards are subject to
express prior authorization by the Committee of the terms of the Stock Unit
Award and the specific number of shares of Common Stock referenced in the
Participant's Stock Unit Account thereunder.


ARTICLE VII
ADMINISTRATION


    7.1  RIGHTS AND DUTIES.  

    This Program shall be administered by and all Restricted Stock and Stock
Unit Awards to Eligible Employees shall be authorized by the Committee. The
Committee shall have all powers necessary to accomplish those purposes,
including, but not by way of limitation, the following:

    (a) to determine the particular Eligible Employees who will receive Cash
Bonuses, the extent to which and price at which a Cash Bonus may be settled in
shares of Common Stock, Restricted Stock or Stock Units, and the other specific
terms and conditions of Restricted Stock and Stock Unit Awards consistent with
the express limits of this Program and the Plan;

4

--------------------------------------------------------------------------------

    (b) to approve from time to time the election agreement and other forms of
Restricted Stock and Stock Unit Award Agreements (which need not be identical
either as to type of award or among Participants or from year to year); and

    (c) to resolve any questions concerning benefits payable to a Participant
and make all other determinations and take such other action as contemplated by
this Program or the Plan or as may be necessary or advisable for the
administration or interpretation of this Program.

    7.2  CLAIMS PROCEDURES.  

    To the extent the Committee permits deferral elections extending to the
termination of employment or beyond, the following claims procedures shall
apply:

    (a) The Committee shall notify Participants and, where appropriate, the
Beneficiary(ies) of their right to claim benefits under these claims procedures,
shall make forms available for filing of such claims, and shall provide the name
of the person or persons with whom such claims should be filed.

    (b) The Committee shall act upon claims as required and communicate a
decision to the claimant promptly and, in any event, not later than 90 days
after the claim is received by the Committee, unless special circumstances
require an extension of time for processing the claim. If an extension is
required, notice of the extension shall be furnished to the claimant prior to
the end of the initial 90-day period, which notice shall indicate the reasons
for the extension and the expected decision date. The extension shall not exceed
90 days. The claim may be deemed by the claimant to have been denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within the period described in the preceding three
sentences. Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of this Program on which denial is based, (iii) description of
any additional material or information necessary for the claimant to perfect his
claim with an explanation of why such material or information is necessary, and
(iv) an explanation of the procedure for further review of the denial of the
claim under this Program.

    (c) The claimant or his or her duly authorized representative shall have
60 days after receipt of denial of his or her claim to request a review of such
denial, the right to review all pertinent documents and the right to submit
issues and comments in writing. Upon receipt of a request for a review of the
denial of a benefit claim, the Committee shall undertake a full and fair review
of the denial.

    (d) The Committee shall issue a decision not later than 60 days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than
120 days after receipt of the claimant's request for review. The decision on
review shall be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of this Program on which the decision is based.


ARTICLE VIII
MISCELLANEOUS


    8.1  INCORPORATION BY REFERENCE  

    Except where in conflict with the express terms of this Program, the terms
of the Plan govern the Program and are incorporated by reference, including,
without limitation, the following: the administrative powers and authority of
the Committee and the effect of its decisions; the unfunded status of benefits;
provisions for non-transferability of rights; rights (or absence of rights) of
eligible persons, participants, and beneficiaries; compliance with laws; tax
withholding obligation of Participants; privileges of stock ownership; and
governing law/construction/severability.

5

--------------------------------------------------------------------------------

    8.2  AMENDMENT, TERMINATION AND SUSPENSION  

    The Committee or the Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Program, in whole or in part. No Restricted
Stock or Stock Unit Awards may be granted under this Program during any
suspension of this Program or after termination of this Program. Termination or
amendment of this Program shall have no effect on any then outstanding
Restricted Stock or Stock Unit Awards.

    8.3  TERM OF THIS PROGRAM  

    The term of this Program is indefinite, subject to the term of the Plan and
Section 8.2. All authority of the Committee with respect to Restricted Stock and
Stock Unit Awards hereunder, including its authority to amend a Restricted Stock
or Stock Unit Award, shall continue during any suspension of this Program or the
Plan, in respect of outstanding Restricted Stock and Stock Unit Awards on such
Termination Date.

    8.4  NON-EXCLUSIVITY OF PROGRAM  

    Nothing in this Program shall limit or be deemed to limit the authority of
the Board or the Committee to grant awards or authorize any other compensation,
with or without reference to the Common Stock, under the Plan or any other plan
or authority.

    8.5  RELATIONSHIP TO EMPLOYMENT AGREEMENTS  

    In the case of any Participant who has an employment agreement with the
Company, the Conversion Amount reflected by a Restricted Stock or Stock Unit
Award shall not be, but any remaining amount paid as a Cash Bonus shall be,
considered a bonus paid in the applicable Year in which it is paid. The
consequences of a termination of service, whether before or after a Change in
Control, in respect of any rights or benefits related to the Conversion Amount
shall be governed solely by the terms of the Restricted Stock or Stock Unit
Award.

6

--------------------------------------------------------------------------------

Exhibit A
Election Form


THE MACERICH COMPANY
IRREVOCABLE ELECTION AGREEMENT

2000 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD PROGRAM UNDER
THE MACERICH COMPANY 2000 INCENTIVE PLAN


    IF DURING THE YEAR      , THE COMPENSATION COMMITTEE GRANTS A CASH BONUS TO
ME UNDER THE PROGRAM AND IF THE COMPENSATION COMMITTEE THEN EXPRESSLY AUTHORIZES
ME TO RECEIVE ALL OR PART OF THE CASH BONUS IN THE FORM OF A RESTRICTED STOCK OR
STOCK UNIT AWARD (A "STOCK-BASED AWARD"):

    I IRREVOCABLY ELECT TO TAKE      % OF MY CASH BONUS IN THE FORM OF A
STOCK-BASED AWARD. I UNDERSTAND THE COMMITTEE HAS THE SOLE DISCRETION TO
DETERMINE IF THE STOCK-BASED AWARD IS IN THE FORM OF RESTRICTED STOCK OR STOCK
UNITS.

I UNDERSTAND THAT:

•THE CONVERSION RATE, OR "MULTIPLE", FOR PURPOSES OF OR IN RESPECT OF
DETERMINING THE NUMBER OF SHARES UNDERLYING THE AWARD WILL BE 1.5

•THE VESTING SCHEDULE FOR THE STOCK-BASED AWARD WILL BE NOT LESS THAN AT A RATE
OF 20% PER YEAR.

•THIS ELECTION IS IRREVOCABLE AND MUST BE FILED BY SEPTEMBER 30,      WITH:

RICHARD A. BAYER, GENERAL COUNSEL
401 WILSHIRE BOULEVARD, SUITE 700
SANTA MONICA, CALIFORNIA 90401

•IF THIS ELECTION IS NOT TIMELY FILED, I WILL NOT HAVE AN OPPORTUNITY TO
PARTICIPATE IN THE PROGRAM FOR THE YEAR 2000.

•THIS ELECTION IS SUBJECT TO THE TERMS OF THE PROGRAM, THE PLAN (INCLUDING THE
INDIVIDUAL SHARE AWARD LIMITS) AND THE APPLICABLE STOCK-BASED AWARD AGREEMENT.

•THIS ELECTION DOES NOT CONSTITUTE A GUARANTEE THAT I WILL RECEIVE ANY BONUS
FROM THE COMPANY.

ACKNOWLEDGMENT AND AGREEMENT

I acknowledge and agree to the foregoing terms of this Election Agreement.

--------------------------------------------------------------------------------

(Participant's Signature)    


--------------------------------------------------------------------------------

(Print Name)
 


--------------------------------------------------------------------------------

(Date)

--------------------------------------------------------------------------------

EXHIBIT B
[RESTRICTED STOCK AWARD AGREEMENT]


THE MACERICH COMPANY

RESTRICTED STOCK AWARD AGREEMENT
2000 INCENTIVE PLAN


Participant Name:  

--------------------------------------------------------------------------------

Soc. Sec. No.:  

--------------------------------------------------------------------------------

No. of Shares:  

--------------------------------------------------------------------------------

Vesting Schedule:   25%* on each anniversary of the Award Date,
beginning        ,    and ending        ,      Award Date:  
            , 200      

--------------------------------------------------------------------------------

*The Committee has the authority to change the vesting schedule.

    THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
"Corporation"), THE MACERICH PARTNERSHIP L.P., a Delaware limited partnership
(the "Operating Partnership"), and the employee named above, an employee [of the
Operating Partnership] (the "Participant") and is delivered under The Macerich
Company 2000 Incentive Plan (the "Plan").

W I T N E S S E T H

    WHEREAS, pursuant to the 2000 Cash Bonus/Restricted Stock and Stock Unit
Program (the "Program") under the Plan, the Corporation has granted to the
Participant with reference to services rendered and to be rendered to the
Company, effective as of the Award Date, a restricted stock award (the
"Restricted Stock Award" or "Award"), upon the terms and conditions set forth
herein and in the Plan and the Program.

    NOW THEREFORE, in consideration of services rendered by the Participant and
the mutual promises made herein and the mutual benefits to be derived therefrom,
the parties agree as follows:

    1.  Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

    2.  Grant.  Subject to the terms of this Agreement, the Program and the
Plan, the Corporation grants to the Participant a Restricted Stock Award with
respect to an aggregate number of shares of Common Stock, par value $.01 per
share (the "Restricted Stock") set forth above. The Corporation acknowledges,
pursuant to Section 4.1 of the Plan, receipt of consideration for the shares on
the terms set forth in this Agreement in the form of services rendered to the
Company by the Participant prior to the Award Date with a value at least equal
to the Cash Bonus that would otherwise have been payable to the Participant but
for the Participant's election to receive Restricted Stock under the Program,
which amount is not less than the minimum lawful consideration under Maryland
law.

    3.  Vesting.  The Award shall vest, and restrictions (other than those set
forth in Section 6.4 of the Plan) shall lapse, with respect to the portion of
the total number of shares (subject to adjustment under Section 6.2 of the Plan)
on each of the anniversaries of the Award Date until the Award is fully vested,
as reflected in the Vesting Schedule above, subject to earlier termination or
acceleration as provided herein or in the Plan.

    4.  Continuance of Employment Required.  Except as otherwise provided in
Section 8 or pursuant to the Plan, the Vesting Schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment and rights and benefits under this Agreement. Partial
service, even if substantial, during any vesting period will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service as
provided in Section 8 below or under the Plan.

--------------------------------------------------------------------------------

    5.  Dividend and Voting Rights.  After the Award Date, the Participant shall
be entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that cease to be eligible for vesting.

    6.  Restrictions on Transfer.  Prior to the time they become vested, neither
the shares of Restricted Stock comprising the Award, nor any other rights of the
Participant under this Agreement or the Plan may be transferred, except as
expressly provided in Sections 1.9 and 4.1 of the Plan. No other exceptions have
been authorized by the Committee.

    7.  Stock Certificates.  

(a)Book Entry Form; Information Statement Power of Attorney. The Corporation
shall issue the shares of Restricted Stock subject to the Award in book entry
form, registered in the name of the Participant with notations regarding
applicable restrictions on transfer. Concurrent with the execution and delivery
of this Agreement, the Corporation shall deliver to the Participant a written
information statement with respect to such shares, and the Participant shall
deliver to the Corporation an executed stock power, in blank, with respect to
such shares. The Participant, by acceptance of the Award, shall be deemed to
appoint the Corporation and each of its authorized representatives as the
Participant's attorney(s)-in-fact to effect any transfer of unvested forfeited
shares (or shares otherwise reacquired by the Corporation hereunder) to the
Corporation as may be required pursuant to the Plan or this Agreement and to
execute such documents as the Corporation or such representatives deem necessary
or advisable in connection with any such transfer.

(b)Certificates to be Held by Corporation; Legend. Any certificates representing
Restricted Stock that the Participant may be entitled to receive from the
Corporation prior to vesting shall be redelivered to the Corporation to be held
by the Corporation until the restrictions on such shares shall have lapsed and
the shares shall thereby have become vested or the shares represented thereby
have been forfeited hereunder. Such certificates shall bear the following
legend:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions contained in an Agreement entered
into between the registered owner, The Macerich Partnership L.P. and The
Macerich Company. A copy of such Agreement is on file in the office of the
Secretary of The Macerich Company, 401 Wilshire Boulevard, Suite 700, Santa
Monica, California 90401."

(c)Delivery of Certificates Upon Vesting. Promptly after the lapse or other
release of restrictions, a certificate or certificates evidencing the number of
shares of Common Stock as to which the restrictions have lapsed or been released
or such lesser number as may be permitted pursuant to Section 6.5 of the Plan
shall be delivered to the Participant or other person entitled under the Plan to
receive the shares. The Participant or such other person shall deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 6.4 of the Plan. The shares so delivered shall no longer be
restricted shares hereunder.

    8.  Effect of Termination of Employment.  

(a)Forfeiture after Certain Events. Except as provided in Sections 8(c) and 9
hereof, the Participant's shares of Restricted Stock shall be forfeited to the
extent such shares have not become vested upon the date the Participant is no
longer employed by the Company for any reason, whether with or without cause,
voluntarily or involuntarily. If an entity ceases to be a Subsidiary, such
action shall be deemed to be a termination of employment of all employees of
that entity, but the Committee, in its sole and absolute discretion, may make
provision in such circumstances for accelerated vesting of some or all of the
remaining restricted shares under any Awards held by such employees, effective
immediately prior to such event.

--------------------------------------------------------------------------------

(b)Return of Shares. Upon the occurrence of any forfeiture of shares of
Restricted Stock hereunder, such unvested, forfeited shares shall, without
payment of any consideration by the Corporation for such transfer, be
automatically transferred to the Corporation, without any other action by the
Participant, or the Participant's Beneficiary or Personal Representative, as the
case may be. The Corporation may exercise its powers under Section 7(a) hereof
and take any other action necessary or advisable to evidence such transfer. The
Participant, or the Participant's Beneficiary or Personal Representative, as the
case may be, and the Operating Partnership shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares to the Corporation.

(c)Termination Without Cause Following Change in Control Event. If the
Participant's employment is terminated by the Company other than because of
Participant's death or Disability or for Cause, or if the Participant after a
Change in Control Event terminates his or her employment for Good Reason, then
any portion of the Award that has not previously vested shall thereupon vest,
subject to the provisions of Sections 6.4 and 6.5 of the Plan and Section 12
hereof; provided, however, that in no event shall restrictions on the shares
lapse or the shares vest earlier than six months after the date hereof. As used
in this Agreement, "Disability" shall mean (1) a "permanent and total
disability" within the meaning of Section 22(e)(3) of the Code, (2) the absence
of Participant from his or her duties with the Company on a full-time basis for
a period of nine months as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Participant or the
Participant's legal representative (such agreement as to acceptability not to be
withheld unreasonably), or (3) such other disabilities, infirmities, afflictions
or conditions as the Committee by rule may include. "Incapacity" as used in this
Agreement shall be limited only to a condition that substantially prevents the
Participant from performing his or her duties. "Cause" as used in this Agreement
shall mean that the Company, acting in good faith based upon the information
then known to the Company, determines that the Participant has: (1) failed to
perform required job duties in a material respect without proper cause, (2) been
convicted of a felony, or (3) committed an act of fraud, dishonesty or gross
misconduct which is injurious to the Company. "Good Reason" as used in this
Agreement shall mean (1) a materially adverse and significant change in the
Participant's position, duties, responsibilities, or status with the Company,
(2) a change in the Participant's office location to a point more than 50 miles
from the Participant's office immediately prior to a Change in Control, (3) the
taking of any action following a Change in Control by the Company to eliminate
benefit plans without providing reasonable substitutes therefor, to materially
reduce benefits thereunder or to substantially diminish the aggregate value of
incentive awards or other fringe benefits, (4) any reduction in the
Participant's base salary, or (5) any material breach by the Company of the
written employment contract with Participant, if any.

    9.  Effect of Disability, Death or Retirement.  If the Participant incurs a
Disability or dies while employed by the Company, then any portion of his or her
Award that has not previously vested shall thereupon vest, subject to the
provisions of Sections 6.4 and 6.5 of the Plan. If the Participant retires from
employment by the Company, the Committee may, on a case-by-case basis and in its
sole discretion, provide for partial or complete vesting prior to retirement of
that portion of his or her Award that has not previously vested.

    10.  Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation's stock contemplated by Section 6.2 of the
Plan, the Committee shall make adjustments if appropriate in the number and kind
of securities that may become vested under an Award. If any adjustment shall be
made under Section 6.2 of the Plan or a Change in Control Event shall occur and
the shares of Restricted Stock are not fully vested upon such Event or prior
thereto, the restrictions applicable to such shares of Restricted Stock shall
continue in effect with respect to any consideration or other securities (the
"Restricted Property" and, for the purposes of this Agreement, "Restricted
Stock" shall include "Restricted Property", unless the context otherwise
requires) received in respect of

--------------------------------------------------------------------------------

such Restricted Stock. Such Restricted Property shall vest at such times and in
such proportion as the shares of Restricted Stock to which the Restricted
Property is attributable vest, or would have vested pursuant to the terms hereof
if such shares of Restricted Stock had remained outstanding. Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Committee, in interest
bearing, FDIC-insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Committee) at such times and in such
proportions as the Restricted Stock would have vested.

    11.  Possible Early Termination of Award.  As permitted by Section 6.2(b) of
the Plan, the Committee retains the right to terminate the Award to the extent
not vested upon an event or transaction which the Corporation does not survive.
This Section 11 is not intended to prevent vesting of the Award as a result of
termination without Cause following a Change in Control Event as provided in
Section 8(c) hereof.

    12.  Limitations on Acceleration and Reduction in Benefits in Event of Tax
Limitations.  

(a)Limitation on Acceleration. Notwithstanding anything contained herein or in
the Plan or any other agreement to the contrary, in no event shall the vesting
of any share of Restricted Stock be accelerated pursuant to Section 6.3 of the
Plan or Section 8(c) hereof to the extent that the Company would be denied a
federal income tax deduction for such vesting because of Section 280G of the
Code and, in such circumstances, the restricted shares not subject to
acceleration will continue to vest in accordance with and subject to the other
provisions hereof.

(b)Reduction in Benefits. If the Participant would be entitled to benefits,
payments or coverage hereunder and under any other plan, program or agreement
which would constitute "parachute payments," then notwithstanding any other
provision hereof or of any other existing agreement to the contrary, the
Participant may by written notice to the Secretary of the Corporation designate
the order in which such "parachute payments" shall be reduced or modified so
that the Company is not denied federal income tax deductions for any "parachute
payments" because of Section 280G of the Code.

(c)Determination of Limitations. The term "parachute payments" shall have the
meaning set forth in and be determined in accordance with Section 280G of the
Code and regulations issued thereunder. All determinations required by this
Section 12, including without limitation the determination of whether any
benefit, payment or coverage would constitute a parachute payment, the
calculation of the value of any parachute payment and the determination of the
extent to which any parachute payment would be nondeductible for federal income
tax purposes because of Section 280G of the Code, shall be made by an
independent accounting firm (other than the Corporation's outside auditing firm)
having nationally recognized expertise in such matters selected by the
Committee. Any such determination by such accounting firm shall be binding on
the Corporation, its Subsidiaries and the Participant.

    13.  Tax Withholding.  The entity within the Company last employing the
Participant shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to the payment of dividends in respect of and with respect to the vesting of any
Restricted Stock, but, in the alternative the Participant or other person in
whom the Restricted Stock vests may irrevocably elect, in such manner and at
such time or times prior to any applicable tax date as may be permitted or
required under Section 6.5 of the Plan and rules established by the Committee,
to have the entity last employing the Participant withhold and reacquire shares
of Restricted Stock at their Fair Market Value at the time of vesting to satisfy
any withholding obligations of the Company with respect to such vesting. Any
election to have shares so held back and reacquired shall be subject to such
rules and procedures, which may include prior approval of the Committee, as the
Committee

--------------------------------------------------------------------------------

may impose, and shall not be available if the Participant makes or has made an
election pursuant to Section 83(b) of the Code with respect to such Award.

    14.  Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401, to
the attention of the Corporate Secretary and to the Participant at the address
given beneath the Participant's signature hereto, or at such other address as
either party may hereafter designate in writing to the other.

    15.  Plan.  The Award and all rights of the Participant with respect thereto
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan and the Program, incorporated herein by
reference, to the extent such provisions are applicable to Awards granted to
Eligible Employees. The Participant acknowledges receipt of a copy of the Plan
and the Program, which is made a part hereof by this reference, and agrees to be
bound by the terms thereof. Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan and the Program that confer
discretionary authority on the Committee do not (and shall not be deemed to)
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Committee so conferred by
appropriate action of the Committee under the Plan or the Program after the date
hereof.

    16.  No Service Commitment by Company.  Nothing contained in this Agreement,
the Program or the Plan constitutes an employment or other commitment by the
Company as to the Participant's service, confers upon the Participant any right
to remain employed by or in service of the Company or any subsidiary, interferes
in any way with the right of the Company or any subsidiary at any time to
terminate such employment or service, or affects the right of the Company or any
subsidiary to increase or decrease his or her other compensation.

    17.  Limitation on Participant's Rights.  Participation in the Program
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. By the Participant's execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.

THE MACERICH COMPANY
(a Maryland corporation)    
By
 


--------------------------------------------------------------------------------


 
      Richard A. Bayer
General Counsel & Secretary    
THE MACERICH PARTNERSHIP, L.P.
(a Delaware limited partnership)
 
 
By:
 
The Macerich Company
(its general partner)
 
 
By
 


--------------------------------------------------------------------------------


 
      Richard A. Bayer
General Counsel & Secretary    
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 


--------------------------------------------------------------------------------

(Signature)
 
 
 
 
 
 


--------------------------------------------------------------------------------

(Print Name)
 
 
 
 
 
 


--------------------------------------------------------------------------------

(Address)
 
 
 
 
 
 


--------------------------------------------------------------------------------

(City, State, Zip Code)

--------------------------------------------------------------------------------


CONSENT OF SPOUSE


    In consideration of the execution of the foregoing Restricted Stock Award
Agreement by The Macerich Company and The Macerich Partnership L.P., I,
            , the spouse of the Participant therein named, do hereby join with
my spouse in executing the foregoing Restricted Stock Award Agreement and do
hereby agree to be bound by all of the terms and provisions thereof and of the
Plan.

Dated:                .    
 
 
 
 


--------------------------------------------------------------------------------

Signature of Spouse

--------------------------------------------------------------------------------

EXHIBIT C
[STOCK UNIT AWARD AGREEMENT]


THE MACERICH COMPANY

STOCK UNIT AWARD AGREEMENT
2000 INCENTIVE PLAN


Participant Name:  

--------------------------------------------------------------------------------

    Soc. Sec. No.:  

--------------------------------------------------------------------------------

    No. Stock Units:  

--------------------------------------------------------------------------------

    Vesting Schedule:   25%* on each anniversary of the Award Date, beginning
            ,      and ending              ,        Award Date:               ,
200          

--------------------------------------------------------------------------------

*The Committee has the authority to change the vesting schedule.

    THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
"Corporation"), THE MACERICH PARTNERSHIP L.P., a Delaware limited partnership
(the "Operating Partnership"), and the employee named above, an employee [of the
Operating Partnership] (the "Participant") and is delivered under The Macerich
Company 2000 Incentive Plan (the "Plan").

W I T N E S S E T H

    WHEREAS, pursuant to the 2000 Cash Bonus/Restricted Stock and Stock Unit
Program (the "Program") under the Plan, the Corporation has granted to the
Participant with reference to services rendered and to be rendered to the
Company, effective as of the Award Date, a stock unit award (the "Stock Unit
Award" or "Award"), upon the terms and conditions set forth herein and in the
Plan and the Program.

    NOW THEREFORE, in consideration of services rendered by the Participant and
the mutual promises made herein and the mutual benefits to be derived therefrom,
the parties agree as follows:

    1.  Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

    2.  Grant.  Subject to the terms of this Agreement, the Program and the Plan
the Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units (the "Stock Units") set forth above. The
Corporation acknowledges receipt of consideration for the shares payable with
respect to the Stock Units on the terms set forth in this Agreement in the form
of services rendered to the Company by the Participant prior to the Award Date
with a value at least equal to the Cash Bonus that would otherwise have been
payable to the Participant but for the Participant's election to receive Stock
Units under the Program, which amount is not less than the minimum lawful
consideration under Maryland law.

    3.  Vesting.  The Award shall vest and become nonforfeitable (except as set
forth in Section 6.4 of the Plan), with respect to the portion of the total
number of Stock Units comprising the Award (subject to adjustment under
Section 6.2 of the Plan) on each of the anniversaries of the Award Date until
the Award is fully vested, as reflected in the Vesting Schedule above, subject
to earlier termination or acceleration as provided herein or in the Plan.

    4.  Continuance of Employment Required.  Except as otherwise provided in
Section 9 or pursuant to the Plan, the Vesting Schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment and rights and benefits under this Agreement. Partial
service, even if substantial, during any vesting period will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or service as
provided in Section 9 below or under the Plan.

--------------------------------------------------------------------------------

    5.  Dividend and Voting Rights.  

(a)Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Company, no dividend rights (except as expressly
provided in Section 5(b) with respect to Dividend Equivalent Rights) and no
voting rights, with respect to the Stock Units and any shares of Common Stock
underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b)Dividend Equivalent Rights Distributions. As of any applicable dividend or
distribution payment date, the Participant shall receive a cash payment in an
amount equal to the amount of the Dividend Equivalent Rights multiplied by the
number of Units in the Account as of the applicable dividend payment date.

    6.  Restrictions on Transfer.  Prior to the time they vest, neither the
Stock Units comprising the Award nor any other rights of the Participant under
this Agreement or the Plan may be transferred, except as expressly provided in
Section 1.9 of the Plan. No other exceptions have been authorized by the
Committee.

    7.  Timing and Manner of Distribution with Respect to Stock Units.  Any
Stock Unit credited to a Participant's Stock Unit Account will be distributed in
shares of Common Stock as it vests. The Participant or other person entitled
under the Plan to receive the shares shall deliver to the Company any
representations or other documents or assurances required pursuant to
Section 6.4 of the Plan.

    8.  Effect of Termination of Employment.  

(a)Forfeiture after Certain Events. Except as provided in Sections 8(c) and 9
hereof, the Participant's Stock Units shall be extinguished to the extent such
Stock Units have not become vested upon the date the Participant is no longer
employed by the Company for any reason, whether with or without cause,
voluntarily or involuntarily. If an entity ceases to be a Subsidiary, such
action shall be deemed to be a termination of employment of all employees of
that entity, but the Committee, in its sole and absolute discretion, may make
provision in such circumstances for accelerated vesting of some or all of the
remaining Stock Units held by such employees, effective immediately prior to
such event.

(b)Termination of Stock Units. If any Stock Units are extinguished hereunder,
such unvested, extinguished Stock Units, without payment of any consideration by
the Company, shall automatically terminate and the related Stock Unit Account
shall be cancelled, without any other action by the Participant, or the
Participant's Beneficiary or Personal Representative, as the case may be.

(c)Termination Without Cause Following Change in Control Event. If the
Participant's employment is terminated by the Company other than because of the
Participant's death or Disability or for Cause, or if the Participant after a
Change in Control Event terminates his or her employment for Good Reason, then
any portion of the Award that has not previously vested shall thereupon vest,
subject to the provisions of Sections 6.4 and 6.5 of the Plan and Section 12
hereof; provided, however, that in no event shall restrictions on the Stock
Units lapse or the Stock Units vest earlier than six months after the date
hereof. As used in this Agreement, "Disability" shall mean (1) a "permanent and
total disability" within the meaning of Section 22(e)(3) of the Code, (2) the
absence of Participant from his or her duties with the Company on a full-time
basis for a period of nine months as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Participant or the
Participant's legal representative (such agreement as to acceptability not to be
withheld unreasonably), or (3) such other disabilities, infirmities, afflictions
or conditions as the Committee by rule may include. "Incapacity" as used in this
Agreement shall be limited only to a condition that substantially prevents the
Participant from performing his or her duties. "Cause" as used in

--------------------------------------------------------------------------------

this Agreement shall mean that the Company, acting in good faith based upon the
information then known to the Company, determines that the Participant has:
(1) failed to perform required job duties in a material respect without proper
cause, (2) been convicted of a felony, or (3) committed an act of fraud,
dishonesty or gross misconduct which is injurious to the Company. "Good Reason"
as used in this Agreement shall mean (1) a materially adverse and significant
change in the Participant's position, duties, responsibilities, or status with
the Company, (2) a change in the Participant's office location to a point more
than 50 miles from the Participant's office immediately prior to a Change in
Control, (3) the taking of any action following a Change in Control by the
Company to eliminate benefit plans without providing reasonable substitutes
therefor, to materially reduce benefits thereunder or to substantially diminish
the aggregate value of incentive awards or other fringe benefits, (4) any
reduction in the Participant's base salary, or (5) any material breach by the
Company of the written employment contract with Participant, if any.

    9.  Effect of Disability, Death or Retirement.  If the Participant incurs a
Disability or dies while employed by the Company, then any portion of his or her
Award that has not previously vested shall thereupon vest, subject to the
provisions of Sections 6.4 and 6.5 of the Plan. If the Participant retires from
employment by the Company, the Committee may, on a case-by-case basis and in its
sole discretion, provide for partial or complete vesting prior to retirement of
that portion of his or her Award that has not previously vested.

    10.  Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation's stock contemplated by Section 6.2 of the
Plan, the Committee shall make adjustments as it deems appropriate in the number
and kind of securities or other consideration that may become payable with
respect to the Award. If any adjustment shall be made under Section 6.2 of the
Plan or a Change in Control Event shall occur and the Stock Unit Award is not
fully vested upon such Event or prior thereto, the Stock Unit Award may be
payable in the securities or other consideration (the "Restricted Property")
payable in respect of the Common Stock otherwise payable in respect of the Stock
Unit Award. Such Restricted Property shall become payable at such times and in
such proportion as the Stock Unit Award vests. Notwithstanding the foregoing, to
the extent that the Restricted Property includes any cash, the commitment
hereunder shall become an unsecured promise to pay an amount equal to such cash
(with earnings attributable thereto as if such amount had been invested,
pursuant to policies established by the Committee, in interest bearing, FDIC
insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Committee) at such times and in such proportions as
the Stock Unit Award vests. Notwithstanding the foregoing, the Stock Unit Award
and Common Stock payable in respect of the Stock Unit Award shall continue to be
subject to such proportionate and equitable adjustments (if any) under
Section 6.2 of the Plan consistent with the effect of such event on stockholders
generally, as the Committee determines to be necessary or appropriate, in the
number, kind and/or character of shares of Common Stock or other securities,
property and/or rights payable in respect of Stock Units and Stock Unit Accounts
credited under the Plan. All rights of the Participant hereunder are subject to
those adjustments.

    11.  Possible Early Termination of Award.  As permitted by Section 6.2(b) of
the Plan, the Committee retains the right to terminate the Award to the extent
not vested upon an event or transaction which the Corporation does not survive.
This Section 11 is not intended to prevent vesting of the Award as a result of
termination without Cause following a Change in Control Event as provided in
Section 8(c) hereof.

    12.  Limitations on Acceleration and Reduction in Benefits in Event of Tax
Limitations.  

(a)Limitation on Acceleration. Notwithstanding anything contained herein or in
the Plan or any other agreement to the contrary, in no event shall the vesting
of any Stock Unit be accelerated pursuant to Section 6.3 of the Plan or
Section 8(c) hereof to the extent that the Company would be denied a federal
income tax deduction for such vesting or the distribution of shares of Common
Stock in respect of the Award because of Section 280G of the Code

--------------------------------------------------------------------------------

and, in such circumstances, the Stock Units not subject to acceleration will
continue to vest in accordance with and subject to the other provisions hereof.

(b)Reduction in Benefits. If the Participant would be entitled to benefits,
payments or coverage hereunder and under any other plan, program or agreement
which would constitute "parachute payments," then notwithstanding any other
provision hereof or of any other existing agreement to the contrary, the
Participant may by written notice to the Secretary of the Corporation designate
the order in which such "parachute payments" shall be reduced or modified so
that the Company is not denied federal income tax deductions for any "parachute
payments" because of Section 280G of the Code.

(c)Determination of Limitations. The term "parachute payments" shall have the
meaning set forth in and be determined in accordance with Section 280G of the
Code and regulations issued thereunder. All determinations required by this
Section 12, including without limitation the determination of whether any
benefit, payment or coverage would constitute a parachute payment, the
calculation of the value of any parachute payment and the determination of the
extent to which any parachute payment would be nondeductible for federal income
tax purposes because of Section 280G of the Code, shall be made by an
independent accounting firm (other than the Corporation's outside auditing firm)
having nationally recognized expertise in such matters selected by the
Committee. Any such determination by such accounting firm shall be binding on
the Corporation, its Subsidiaries and the Participant.

    13.  Tax Withholding.  Upon payment of Dividend Equivalent Rights and/or the
distribution of shares of Common Stock in respect of a Participant's Stock Unit
Account, the entity within the Company last employing the Participant shall have
the right at its option to (i) require the Participant (or the Participant's
Personal Representative or Beneficiary, as the case may be) to pay or provide
for payment in cash of the amount of any taxes which the Company may be required
to withhold with respect to such payment or distribution or (ii) deduct from any
amount payable to the Participant the amount of any taxes which the Company may
be required to withhold with respect to such payment or distribution. In any
case where a tax is required to be withheld in connection with the delivery of
shares of Common Stock under this Agreement, the Committee may permit the
Participant to elect, pursuant to such rules and subject to such conditions as
the Committee may establish, to have the Company reduce the number of shares to
be delivered by (or otherwise reacquire) the appropriate number of shares valued
at their then Fair Market Value, to satisfy such withholding obligation.

    14.  Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401, to
the attention of the Corporate Secretary and to the Participant at the address
given beneath the Participant's signature hereto, or at such other address as
either party may hereafter designate in writing to the other.

    15.  Plan.  The Award and all rights of the Participant with respect thereto
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan and the Program, incorporated herein by
reference, to the extent such provisions are applicable to Awards granted to
Eligible Employees. The Participant acknowledges receipt of a copy of the Plan
and the Program, which is made a part hereof by this reference, and agrees to be
bound by the terms thereof. Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan and the Program that confer
discretionary authority on the Committee do not (and shall not be deemed to)
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Committee so conferred by
appropriate action of the Committee under the Plan or the Program after the date
hereof.

    16.  No Service Commitment by Company.  Nothing contained in this Agreement,
the Program or the Plan constitutes an employment or other commitment by the
Company as to the Participant's service, confers upon the Participant any right
to remain employed by or in service of the Company or any subsidiary, interferes
in any way with the right of the Company or any subsidiary at any time to

--------------------------------------------------------------------------------

terminate such employment or service, or affects the right of the Company or any
subsidiary to increase or decrease his or her other compensation.

    17.  Limitation on Participant's Rights.  Participation in the Program
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Plan nor the
Program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company (or applicable Subsidiary)
with respect to amounts credited and benefits payable, if any, on Stock Unit
Account(s), and rights no greater than the right to receive the Common Stock (or
equivalent value) as a general unsecured creditor with respect to Stock Units,
as and when payable thereunder.

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. By the Participant's execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.

THE MACERICH COMPANY
(a Maryland corporation)    
By
 


--------------------------------------------------------------------------------


 
      Richard A. Bayer
General Counsel & Secretary    
THE MACERICH PARTNERSHIP, L.P.
(a Delaware limited partnership)
 
 
By:
 
The Macerich Company
(its general partner)
 
 
 
 
By


--------------------------------------------------------------------------------

      Richard A. Bayer
General Counsel & Secretary    
 
 
 
 
 
PARTICIPANT
 
 
 
 
 


--------------------------------------------------------------------------------

(Signature)
 
 
 
 
 


--------------------------------------------------------------------------------

(Print Name)
 
 
 
 
 


--------------------------------------------------------------------------------

(Address)
 
 
 
 
 


--------------------------------------------------------------------------------

(City, State, Zip Code)

--------------------------------------------------------------------------------


CONSENT OF SPOUSE


    In consideration of the execution of the foregoing Stock Unit Award
Agreement by The Macerich Company and The Macerich Partnership L.P.,
I,             , the spouse of the Participant therein named, do hereby join
with my spouse in executing the foregoing Stock Unit Award Agreement and do
hereby agree to be bound by all of the terms and provisions thereof and of the
Plan.

Dated:         ,       .    
 
 
 
 


--------------------------------------------------------------------------------

Signature of Spouse

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33
THE MACERICH COMPANY 2000 INCENTIVE PLAN (effective as of November 9, 2000)
TABLE OF CONTENTS
THE MACERICH COMPANY 2000 INCENTIVE PLAN (effective as of November 9, 2000)
EXHIBIT A
THE MACERICH COMPANY 2000 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD
PROGRAM UNDER THE 2000 INCENTIVE PLAN TABLE OF CONTENTS
THE MACERICH COMPANY 2000 CASH BONUS/RESTRICTED STOCK AND STOCK UNIT AWARD
PROGRAM UNDER THE 2000 INCENTIVE PLAN
ARTICLE I TITLE, PURPOSE AND AUTHORIZED SHARES
ARTICLE II DEFINITIONS
ARTICLE III PARTICIPATION
ARTICLE IV RESTRICTED STOCK, STOCK UNIT OR CASH ELECTIONS
ARTICLE V RESTRICTED STOCK AWARDS
ARTICLE VI STOCK UNIT AWARDS
ARTICLE VII ADMINISTRATION
ARTICLE VIII MISCELLANEOUS
THE MACERICH COMPANY IRREVOCABLE ELECTION AGREEMENT 2000 CASH BONUS/RESTRICTED
STOCK AND STOCK UNIT AWARD PROGRAM UNDER THE MACERICH COMPANY 2000 INCENTIVE
PLAN
THE MACERICH COMPANY RESTRICTED STOCK AWARD AGREEMENT 2000 INCENTIVE PLAN
CONSENT OF SPOUSE
THE MACERICH COMPANY STOCK UNIT AWARD AGREEMENT 2000 INCENTIVE PLAN
CONSENT OF SPOUSE
